Exhibit 10.6

Execution Version

 

 

ACQUISITION AGREEMENT

Among

ALLEYTON RESOURCE CORPORATION,

COLORADO GULF, LP,

TEXAS CGC, LLC,

BARTEN SHEPARD INVESTMENTS, LP,

TBGSI CORP.,

THE INDIVIDUALS SIGNATORY HERETO

and

SUMMIT MATERIALS, LLC

Dated as of December 5, 2013

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

ARTICLE I. DEFINED TERMS

     2   

ARTICLE II. PURCHASE AND SALE

     4   

SECTION 2.1

  Conversions of Alleyton, Colorado and Alcomat      4   

SECTION 2.2

  Acquisition of Equity Interests and BSI Properties      4   

SECTION 2.3

  Closing      5   

SECTION 2.4

  Subsequent Actions      5   

SECTION 2.5

  Closing Date Companies Purchase Price      5   

SECTION 2.6

  BSI Properties Purchase Price      7   

SECTION 2.7

  Installment Payments; Non-Compete Payments      7   

SECTION 2.8

  Earn-out      8   

SECTION 2.9

  The Estimated Purchase Price      8   

SECTION 2.10

  Expenses      8   

SECTION 2.11

  Summit Equity Purchase.      9   

SECTION 2.12

  Closing Date Companies Purchase Price True-Up.      9   

SECTION 2.13

  Allocation of Purchase Price      10   

SECTION 2.14

  Different Consideration      10   

ARTICLE III. REPRESENTATIONS AND WARRANTIES OF THE SELLER PARTIES

     11   

SECTION 3.1

  Authority, Power and Capacity      11   

SECTION 3.2

  Interests Ownership      11   

SECTION 3.3

  Conflicting Instruments; Consents.      12   

SECTION 3.4

  Organization and Authority.      12   

SECTION 3.5

  Subsidiaries and Affiliates      13   

SECTION 3.6

  Financial Statements.      13   

SECTION 3.7

  Properties and Assets of the Companies; BSI Properties.      14   

SECTION 3.8

  Personnel.      17   

SECTION 3.9

  Labor Matters.      17   

SECTION 3.10

  Environmental Claims.      18   

SECTION 3.11

  Non-ERISA Plans      20   

SECTION 3.12

  ERISA Plans      20   

SECTION 3.13

  Compliance with Laws; Permits      22   

SECTION 3.14

  Litigation      22   

SECTION 3.15

  Material Contracts      22   

SECTION 3.16

  Conduct of Business      23   

SECTION 3.17

  Tax Matters      24   

SECTION 3.18

  Insurance      26   

SECTION 3.19

  Corporate Name      26   

SECTION 3.20

  Transactions with Related Parties      26   

SECTION 3.21

  Bank Accounts      26   

SECTION 3.22

  Product Liability      26   

 

i



--------------------------------------------------------------------------------

SECTION 3.23

  Customers      27   

SECTION 3.24

  Brokerage      27   

ARTICLE IV. REPRESENTATIONS AND WARRANTIES OF ACQUIROR

     27   

SECTION 4.1

  Organization      27   

SECTION 4.2

  Authority      27   

SECTION 4.3

  Governmental Authorization      27   

SECTION 4.4

  Non-Contravention      27   

SECTION 4.5

  Litigation      28   

SECTION 4.6

  Brokerage      28   

ARTICLE V. COVENANTS

     28   

SECTION 5.1

  Access      28   

SECTION 5.2

  Conduct of the Business of the Companies      28   

SECTION 5.3

  Third Party Consents      30   

SECTION 5.4

  Notice of Default of the Seller Parties      31   

SECTION 5.5

  Non-Compete and Non-Solicitation      31   

SECTION 5.6

  Confidentiality      32   

SECTION 5.7

  Public Announcements      33   

SECTION 5.8

  Exclusivity      33   

SECTION 5.9

  Financing      34   

SECTION 5.10

  Notice of Default of Acquiror      35   

SECTION 5.11

  Title Documents      35   

SECTION 5.12

  Financial Reporting      36   

SECTION 5.13

  Trust Property      36   

SECTION 5.14

  Waiver of Buy-Sell Agreements      36   

SECTION 5.15

  Colorado County Aggregates Reserves      36   

SECTION 5.16

  Schedule Amendments      37   

SECTION 5.17

  Vox Property Development      37   

SECTION 5.18

  Brune Lease and Adjacent Property      37   

SECTION 5.19

  Appraisals      37   

ARTICLE VI. INDEMNIFICATION

     38   

SECTION 6.1

  Indemnification of Acquiror      38   

SECTION 6.2

  Indemnification by Acquiror      38   

SECTION 6.3

  Limitations on Indemnification      39   

SECTION 6.4

  Defense by the Indemnifying Parties      40   

SECTION 6.5

  Manner of Indemnification      40   

SECTION 6.6

  Intentionally Omitted      41   

SECTION 6.7

  Exclusive Remedy      41   

SECTION 6.8

  Accounts Receivable      41   

SECTION 6.9

  Tax Matters      41   

 

ii



--------------------------------------------------------------------------------

ARTICLE VII. CONDITIONS TO ACQUIROR’S OBLIGATIONS

     43   

SECTION 7.1

  Representations and Warranties; Covenants      43   

SECTION 7.2

  Certain Deliverables      43   

SECTION 7.3

  Material Adverse Change      44   

SECTION 7.4

  Related Party Advances      45   

SECTION 7.5

  Legal Proceedings      45   

SECTION 7.6

  General Release      45   

SECTION 7.7

  Illegality      45   

SECTION 7.8

  Third Party Consents      45   

SECTION 7.9

  HSR Act      45   

SECTION 7.10

  Financing      45   

SECTION 7.11

  Indebtedness      45   

SECTION 7.12

  Diligence      45   

SECTION 7.13

  Employment Agreements      46   

SECTION 7.14

  Kleimann Lease      46   

ARTICLE VIII. CONDITIONS TO THE SELLERS’ OBLIGATIONS

     46   

SECTION 8.1

  Representations and Warranties; Covenants      46   

SECTION 8.2

  Certain Deliverables      46   

SECTION 8.3

  Legal Proceedings      46   

SECTION 8.4

  Illegality      47   

SECTION 8.5

  HSR Act      47   

ARTICLE IX. TERMINATION

     47   

SECTION 9.1

  Termination      47   

SECTION 9.2

  Effect of Termination      47   

ARTICLE X. MISCELLANEOUS

     48   

SECTION 10.1

  Survival of Representations, Warranties and Covenants      48   

SECTION 10.2

  Expenses      48   

SECTION 10.3

  Governing Law      48   

SECTION 10.4

  Notices      48   

SECTION 10.5

  Jurisdiction; Agent for Service; Waiver of Jury Trial      49   

SECTION 10.6

  Entire Agreement      49   

SECTION 10.7

  Binding Effect      49   

SECTION 10.8

  Amendments; Waivers      49   

SECTION 10.9

  Counterparts      50   

SECTION 10.10

  Severability      50   

SECTION 10.11

  Intentionally Omitted      50   

SECTION 10.12

  No Third-Party Beneficiaries      50   

SECTION 10.13

  Obligations of Holders      50   

SECTION 10.14

  Interpretation      50   

SECTION 10.15

  Seller Representative      50   

 

iii



--------------------------------------------------------------------------------

SECTION 10.16

  Compensation; Exculpation.      53   

SECTION 10.17

  Accredited Investor Representations      53   

 

Exhibits

Exhibit A    –    FORM OF ALCOMAT FORMATION DOCUMENTS Exhibit B    –    FORM OF
COLORADO FORMATION DOCUMENTS Exhibit C    –    FORM OF ALLEYTON FORMATION
DOCUMENTS Exhibit D    –    FORM OF EARN-OUT Exhibit E    –    FORM OF BSI
PROPERTIES DEEDS Exhibit F    –    FORM OF SPOUSAL CONSENT Exhibit G    –   
FORM OF GENERAL RELEASE Exhibit H    –    ACCREDITED INVESTOR REPRESENTATIONS
Exhibit I    –    FORM OF EMPLOYMENT AGREEMENT

 

iv



--------------------------------------------------------------------------------

ACQUISITION AGREEMENT

THIS ACQUISITION AGREEMENT, dated as of December 5, 2013 (this “Agreement”), is
by and among Summit Materials, LLC, a Delaware limited liability company
(“Acquiror”), Alleyton Resource Corporation, a Texas corporation (“Alleyton”),
Colorado Gulf, LP, a Texas limited partnership (“Colorado”), Texas CGC, LLC, a
Texas limited liability company (“CGC”), Barten Shepard Investments, LP, a Texas
limited partnership (“BSI”), TBGSI Corp., a Texas corporation (“TBGSI”), and the
individuals signatory hereto (collectively the “Equityholders”). Alleyton and
Colorado are sometimes each referred to as a “Company” and collectively as the
“Companies”.

RECITALS

A. Alleyton, located in the Houston, Texas area, conducts the following
businesses: (i) the production and sale of ready-mixed concrete; (ii) concrete
pumping; (iii) aggregate production, storage and sale; and (iv) trucking and
hauling of aggregate products (collectively, along with related activities, the
“Business”).

B. Colorado, located in the Houston, Texas area is in the business of arranging
trucking services for Alleyton and third parties.

C. BSI owns (i) the property informally known as the Monahan Plant Property
including the surface rights and rights to the sand and gravel therein, as more
fully described on Schedule 3.7(b) hereto (the “Monahan Property”), and (ii) the
property informally known as the Vox property, including the surface rights
thereof, as more fully described on Schedule 3.7(b) hereto (the “Vox Property”
and together with the Monahan Property, the “BSI Properties”).

D. The respective Equityholders set forth on Schedule 3.2 hereto own the equity
interests in Alleyton set forth thereon (the “Alleyton Sellers”); the respective
Equityholders set forth on Schedule 3.2 hereto and CGC own the equity interests
in Colorado set forth thereon (the “Colorado Sellers”); and the respective
Equityholders set forth on Schedule 3.2 hereto and TBGSI own the equity
interests in BSI set forth thereon (the “BSI Holders”).

E. No later than two Business Days prior to the Closing Date and as more
specifically provided for herein, Alcomat, Inc., a Texas corporation
(“Alcomat”), a wholly-owned subsidiary of Alleyton, will convert into a Delaware
limited liability company.

F. No later than one Business Day prior to the Closing Date and as more
specifically provided for herein, Colorado will convert into a Delaware limited
liability company.

G. No later than one Business Day prior to the Closing Date and as more
specifically provided for herein, Alleyton will convert into a Delaware limited
liability company.

H. The Alleyton Sellers desire to transfer and sell the limited liability
company units in Alleyton and the Colorado Sellers desire to transfer and sell
the limited liability company units in Colorado to Acquiror and the BSI Holders
and BSI desire to sell the BSI Properties, and Acquiror desires to acquire such
equity interests and properties as more fully set forth herein.

 

1



--------------------------------------------------------------------------------

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
contained in this Agreement and for other valuable consideration, the
Equityholders, the Companies, BSI, CGC, TBGSI and Acquiror agree as follows:

ARTICLE I.

DEFINED TERMS

The following terms have the meanings set forth in the pages indicated below:

 

Acquiror

     1   

Acquiror Indemnified Parties

     38   

Acquiror Indemnifying Party

     38   

Adjacent Property

     37   

affiliate

     32   

Agreement

     1   

Alcomat

     1   

Alcomat Balance Sheet

     13   

Alcomat Properties

     35   

Alcomat Title Insurance Policies

     35   

Alcomat Title Objections

     36   

Alleyton

     1   

Alleyton Balance Sheet

     13   

Alleyton Sellers

     1   

Alleyton Units

     4   

Allied Concrete return

     26   

Ancillary Agreements

     7   

Asbestos Claims

     22   

Balance Sheet Date

     13   

Balance Sheets

     13   

Brune Lease

     37   

Brune Property

     37   

BSI

     1   

BSI Holders

     1   

BSI Interests

     11   

BSI Properties

     1   

BSI Properties Deeds

     43   

BSI Title Documents

     15   

Business

     1   

Business Day

     5   

Buy-Sell Agreements

     36   

Cash

     6   

CGC

     1   

Claim

     19   

Closing

     5   

Closing Cash

     6   

Closing Date

     5   

Closing Date Companies Purchase
Price

     5   

Closing Date Net Working Capital

     6   

Closing Date Receivables

     41   

Closing Indebtedness

     6   

Closing Share

     8   

Co-investment

     9   

Colorado

     1   

Colorado Balance Sheet

     13   

Colorado Cash

     6   

Colorado County Aggregates
Reserves Agreements

     36   

Colorado Sellers

     1   

Colorado Units

     4   

Companies

     1   

Company

     1   

Company Employee

     17   

Confidential Information

     33   

Contest

     42   

Conversion

     4   

Customer

     32   

Cut-Off Date

     37   

Deficiency

     10   

Designated Accounts

     8   

Disclosure Schedules

     11   

Easements

     16   

Employment Agreements

     46   

Encumbrances

     14   

Environmental Claims

     39   

Environmental Damages

     19   

Environmental Requirements

     19   

Equity Interest Sellers

     8   

Equity Interests

     4   

Equityholders

     1   

ERISA

     20   

ERISA Plans

     20   

Estimated Purchase Price

     6   

 

 

2



--------------------------------------------------------------------------------

Estimated Purchase Price
Calculation Statement

     8   

Excess

     10   

Excluded Liabilities

     5   

Final Purchase Price Calculation
Statement

     9   

Financial Statements

     13   

Former Real Property

     19   

Fraud Claim

     39   

Fundamental Claim

     39   

GAAP

     6   

Governmental Authority

     12   

Hazardous Materials

     19   

HSR Act

     12   

Indebtedness

     6   

Indemnified Parties

     38   

Indemnifying Parties

     38   

Independent Accountant

     10   

Installment Share

     7   

IRS

     21   

Law

     12   

Leased Property

     14   

LIBOR Rate

     38   

Losses

     38   

Major Sellers

     7   

Material Adverse Change

     44   

Material Contracts

     23   

Monahan Property

     1   

Names

     26   

Net Working Capital

     6   

Net Working Capital Adjustment

     6   

Net Working Capital Target

     6   

Non-Compete Period

     31   

Non-ERISA Plans

     20   

Notice of Disagreement

     9   

Order

     30   

Organizational Documents

     12   

Owens Property

     17   

Owens Purchase Agreement

     17   

Owens Title Insurance Policy

     36   

Owens Title Objections

     36   

Owned Property

     14   

Partnership Conversion

     4   

Pension Plans

     20   

Permit

     22   

Permitted Encumbrances

     14   

Person

     30   

Principles

     6   

Pro Rata Share

     8   

Proceeding

     12   

Property Leases

     15   

Real Property

     14   

Related Rights

     14   

Release

     19   

Remediation

     19   

Representatives

     33   

Schedule of Expenses

     8   

Seller Indemnified Parties

     38   

Seller Indemnifying Parties

     38   

Seller Parties

     5   

Seller Representative

     50   

Sellers

     5   

Silicosis Claims

     22   

Spousal Consent

     44   

Subsidiary Conversion

     4   

Tax Claim

     39   

tax or taxes

     26   

tax return

     26   

TBGSI

     1   

Termination Date

     47   

Threshold Amount

     39   

Title Documents

     15   

Total Cash at Closing

     5   

Total Purchase Price

     6   

Transaction Expenses

     7   

Transactions

     5   

Trust Property

     36   

Vox Property

     1   

Vox Property Cash

     7   

Vox Property Development

     7   

Vox Property Development
Expenses

     7   

Vox Property Payables

     7   

Welfare Plans

     20   

 

 

3



--------------------------------------------------------------------------------

ARTICLE II.

PURCHASE AND SALE

SECTION 2.1 Conversions of Alleyton, Colorado and Alcomat.

(a) No later than two Business Days prior to the Closing Date and one Business
Day prior to the Conversion, Alcomat will convert into a limited liability
company under Section 18-214 of the Delaware Limited Liability Company Act (the
“Subsidiary Conversion”). The certificate of formation and limited liability
company agreement of Alcomat as a Delaware limited liability company shall be
substantially in the form set forth on Exhibit A hereto. Alcomat as a limited
liability company is and shall be considered for all purposes (other than tax)
the same company that it was prior to the Subsidiary Conversion and all
references to Alcomat herein shall refer to such company as a corporation prior
to the Subsidiary Conversion and a limited liability company after the
Subsidiary Conversion.

(b) No later than one Business Day prior to the Closing Date, Colorado will
convert into a limited liability company under Section 18-214 of the Delaware
Limited Liability Company Act (the “Partnership Conversion”). The certificate of
formation and limited liability company agreement of Colorado as a Delaware
limited liability company shall be substantially in the form set forth on
Exhibit B hereto. Colorado as a limited liability company is and shall be
considered for all purposes the same company that it was prior to the
Partnership Conversion and all references to Colorado herein shall refer to such
company as a limited partnership prior to the Partnership Conversion and a
limited liability company after the Partnership Conversion.

(c) No later than one Business Day prior to the Closing Date, Alleyton will
convert into a Delaware limited liability company under Section 18-214 of the
Delaware Limited Liability Company Act (the “Conversion”), and each of the
Alleyton Sellers shall receive one limited liability company unit in such
limited liability company for each share of Alleyton held by such Alleyton
Seller immediately prior to the Conversion. The certificate of formation and
limited liability company agreement of Alleyton shall be substantially in the
form set forth on Exhibit C hereto. Alleyton as a limited liability company is
and shall be considered for all purposes (other than tax) the same company that
it was prior to the Conversion and all references to Alleyton herein shall refer
to such company as a corporation prior to the Conversion and a limited liability
company after the Conversion.

SECTION 2.2 Acquisition of Equity Interests and BSI Properties.

(a) On the Closing Date, subject to the terms of this Agreement and in exchange
for the consideration set forth in Sections 2.5, 2.7, 2.8, 2.9, 2.11 and 2.12:
(i) the Alleyton Sellers shall sell, transfer and deliver to Acquiror, and
Acquiror shall purchase from the Alleyton Sellers, 100% of the outstanding
limited liability company units of Alleyton (the “Alleyton Units”) free and
clear of all liens and encumbrances; and (ii) the Colorado Sellers shall sell,
transfer and deliver to Acquiror, and Acquiror shall purchase from the Colorado
Sellers, 100% of the outstanding limited liability company units in Colorado
(the “Colorado Units”), free and clear of all liens and encumbrances. As used
herein, the “Equity Interests” shall refer to (x) prior to the Partnership
Conversion and the Conversion, 100% of the outstanding shares of capital stock
of Alleyton and the outstanding partnership interests of Colorado collectively,
and (y) after the Conversion and the Partnership Conversion, the Alleyton Units
and the Colorado Units collectively. On the Closing Date and immediately after
the Acquiror’s acquisition of the Alleyton Units, subject to the terms of this
Agreement, and in exchange for the consideration set forth in Section 2.6, BSI
shall sell, transfer and deliver the BSI Properties to Alleyton free and clear
of all Encumbrances, other than Permitted Encumbrances.

 

4



--------------------------------------------------------------------------------

(b) Except as set forth on Schedule 2.2(b), notwithstanding any other provision
of this Agreement, any Schedule or Exhibit hereto or any Ancillary Agreement to
the contrary, and regardless of any disclosure to Acquiror, Acquiror is not
assuming any debts, leases, obligations or liabilities of BSI whatsoever,
whether known or unknown, actual or contingent, matured or unmatured, currently
existing or arising in the future (the “Excluded Liabilities”), which shall
remain the responsibility of BSI.

SECTION 2.3 Closing. The closing (the “Closing”) of the transactions
contemplated hereby (such transactions, including, without limitation, the
Conversion and Subsidiary Conversion, the “Transactions”) shall take place at
the offices of Gibson, Dunn & Crutcher LLP, 200 Park Avenue, New York, NY at
10:00 a.m., Eastern time, on the third Business Day following the satisfaction
or, to the extent permitted by applicable Law, waiver of all conditions to the
obligations of the parties set forth in Articles VII and VIII (other than such
conditions as may, by their terms, only be satisfied at the Closing or on the
Closing Date) , or at such other place or at such other time or on such other
date as the parties mutually may agree in writing. The day on which the Closing
takes place is referred to as the “Closing Date.” “Business Day” means any day
that is not a Saturday, a Sunday or other day on which banks are required or
authorized by Law to be closed in The City of New York.

SECTION 2.4 Subsequent Actions. If, at any time after the Closing, Acquiror
shall consider or be advised that any deeds, bills of sale, assignments,
assurances or other documents or any other actions or things are necessary or
desirable to vest, perfect or confirm of record or otherwise in Acquiror (or
Alleyton with respect to the BSI Properties), its right, title or interest in,
to or under the Equity Interests or the BSI Properties, the Alleyton Sellers,
Colorado Sellers and BSI (such parties collectively, the “Sellers”) and their
respective officers and directors, if any, shall, and the officers and directors
of Acquiror and Alleyton shall be authorized to, on their behalf, execute and
deliver, in the name of and on behalf of the respective Sellers all such deeds,
bills of sale, assignments, assurances or other documents and to take and do, in
the name and on behalf of the respective Sellers, all such other actions and
things as may be necessary or desirable to vest, perfect or confirm any and all
right, title and interest in, to and under the Equity Interests or the BSI
Properties, as the case may be, or otherwise to carry out this Agreement and the
Transactions. The Equityholders and CGC are collectively referred to herein as
the “Seller Parties.”

SECTION 2.5 Closing Date Companies Purchase Price.

(a) Purchase Price. Subject to the terms and conditions set forth in this
Agreement, in reliance on the representations, warranties, covenants and
agreements of the parties contained herein and in consideration of the sale,
conveyance, assignment, transfer and delivery of the Equity Interests, the
purchase price for such Equity Interests shall be an amount equal to the result
of the following (the result of clauses (i) through (vi) below being referred to
herein as the “Closing Date Companies Purchase Price”):

(i) $169,250,000 (the “Total Cash at Closing”), subject to adjustment as
provided herein; plus

(ii) Closing Cash; minus

(iii) the Closing Indebtedness; minus

(iv) the Transaction Expenses, to the extent not (A) paid by the Seller Parties
prior to the Closing Date or (B) accrued for purposes of the Net Working Capital
Adjustment; plus

 

5



--------------------------------------------------------------------------------

(v) the Net Working Capital Adjustment, if the Closing Date Net Working Capital
exceeds the Net Working Capital Target; minus

(vi) the Net Working Capital Adjustment, if the Net Working Capital Target
exceeds the Closing Date Net Working Capital.

(b) Certain Defined Terms. The following terms, as used herein, have the
following meanings:

(i) “Cash” means the cash of the Companies (on a consolidated basis), calculated
in accordance with generally accepted accounting principles (“GAAP”) applied on
a basis consistent with the preparation of the Financial Statements. “Colorado
Cash means the cash of Colorado calculated in accordance with GAAP applied on a
basis consistent with the preparation of the Financial Statements.

(ii) “Closing Cash” means the sum of (i) the aggregate Cash and (ii) Vox
Property Cash as of the Closing Date.

(iii) “Closing Indebtedness” means the aggregate Indebtedness of the Companies
(on a consolidated basis) as of the Closing.

(iv) “Closing Date Net Working Capital” means the amount of Net Working Capital
as of the Closing Date.

(v) “Estimated Purchase Price” means the estimate of the Closing Date Companies
Purchase Price established pursuant to Section 2.9(a).

(vi) “Indebtedness” means (A) all indebtedness for borrowed money or equivalents
thereof, (B) any other indebtedness that is evidenced by a note, bond,
debenture, draft or similar instrument or equivalents thereof, (C) notes
payable, (D) letters of credit and any other agreements relating to the
borrowing of money or extension of credit or equivalents thereof, (E) all
obligations under financing or equipment leases other than those equipment
leases set forth on Schedule 2.5(b)(vi) and (F) all direct and indirect
guarantees and arrangements having the economic effect of a guarantee of or by a
Person of any Indebtedness of any other Person.

(vii) “Net Working Capital” means (A) the sum of the book values of the line
items set forth on Schedule 2.5(b)(vii) under the heading “Current Assets”,
minus (B) the sum of the book values of the line items set forth on Schedule
2.5(b)(vii) under the heading “Current Liabilities”, in each case, calculated in
accordance with GAAP and, to the extent in accordance with GAAP, the principles,
procedures, assumptions and methodologies applied in the example calculation on
Schedule 2.5(b) (vii) (the “Principles”)”.

(viii) “Net Working Capital Adjustment” means an amount equal to the difference
between (A) the Closing Date Net Working Capital and (B) the Net Working Capital
Target.

(ix) “Net Working Capital Target” means the amount determined in accordance with
the instructions on Schedule 2.5(b)(vii).

(x) “Total Purchase Price” means the sum of (A) the Closing Date Companies
Purchase Price, plus (B) Closing Indebtedness, plus (C) Transaction Expenses,
plus (D) the Excess, if any, plus (E) the BSI Properties Purchase Price paid
pursuant to Section 2.6, plus (F) all installment payments paid pursuant to
Section 2.7(a), plus (G) all non-compete payments paid pursuant to
Section 2.7(b), plus (H) all earn-out payments paid pursuant to Section 2.8,
less (I) Closing Cash and less (J) the Deficiency, if any.

 

6



--------------------------------------------------------------------------------

(xi) “Transaction Expenses” means all fees and expenses payable or incurred by
any one or more of the Seller Parties or the Companies in connection with the
preparation, negotiation, execution, delivery and performance of this Agreement
or the agreements to be executed and delivered in accordance with the terms
hereof (the “Ancillary Agreements”) and the consummation of the Transactions,
including, without limitation, fees and expenses payable to all attorneys,
accountants, financial advisors, consultants and other professionals and
bankers’, brokers’ or finders’ fees for Persons not engaged by Acquiror.

(xii) “Vox Property Cash” means Cash used to pay Vox Property Development
Expenses incurred for goods or services provided after the date hereof and prior
to Closing. For avoidance of doubt there can be no double counting of Cash as of
the Closing Date and Vox Property Cash.

(xiii) “Vox Property Development” means the Companies’ and BSI’s ongoing
development of a sand and gravel pit on the Vox Property.

(xiv) “Vox Property Development Expenses” means expenses incurred by the
Companies and BSI in connection with the Vox Property Development.

(xv) “Vox Property Payables” means accounts payable outstanding on the Closing
Date for Vox Property Development Expenses that were incurred for goods or
services provided after the date hereof and prior to Closing.

SECTION 2.6 BSI Properties Purchase Price. Subject to the terms and conditions
set forth in this Agreement, in reliance on the representations, warranties,
covenants and agreements of BSI contained herein and in consideration of the
sale, conveyance, assignment, transfer and delivery of the BSI Properties to
Alleyton pursuant to Section 2.2(a) hereto, on the Closing Date Acquiror shall
pay $10,000,000 to BSI on behalf of Alleyton.

SECTION 2.7 Installment Payments; Non-Compete Payments.

(a) In addition to the other consideration set forth herein, subject to the
terms and conditions set forth in this Agreement, including Section 6.3(e)
hereof, in reliance on the representations, warranties, covenants and agreements
of the parties contained herein and in consideration of the sale, conveyance,
assignment, transfer and delivery of the Alleyton Units, the Acquiror shall pay
to each of the Alleyton Sellers set forth on Schedule 2.7 hereto (the “Major
Sellers”) its respective percentage as set forth on Schedule 2.7 hereto (each
such Major Seller’s percentage set forth on Schedule 2.7 hereto being defined as
its “Installment Share”) of an aggregate amount of $20,750,000, payable in
installments of each such Major Seller’s Installment Share of $2,964,285.72,
payable on each of the first seven anniversaries of the Closing Date. Each such
installment payment shall be made in immediately available funds payable by wire
transfer to the applicable Designated Account. The parties agree that such
payment includes imputed interest at the Federal mid-term rate in accordance
with Section 1274 of the Code and that such portion of each installment payment
will be treated as interest for U.S. federal income tax purposes.

(b) In addition to the other consideration set forth herein, subject to the
terms and conditions set forth in this Agreement, in reliance on the
representations, warranties, covenants and agreements of the parties contained
herein including Section 5.5, the Acquiror shall pay to each of the Major
Sellers its Installment Share of a non-compete payment in an aggregate amount of
$5,000,000, payable in installments of each such Major Seller’s Installment
Share of $714,285.72, payable on each of the first seven anniversaries of the
Closing Date. Each such non-compete payment shall be made in immediately
available funds payable by wire transfer to the applicable Designated Account.

 

7



--------------------------------------------------------------------------------

SECTION 2.8 Earn-out. In addition to the other consideration set forth herein,
subject to the terms and conditions set forth in this Agreement, in reliance on
the representations, warranties, covenants and agreements of the parties
contained herein, including Section 5.5, and in consideration of the sale,
conveyance, assignment, transfer and delivery of the Alleyton Units, each
Alleyton Seller will be entitled to receive a percentage of the earn-out payment
as more particularly described on Exhibit D hereto equal to its respective
percentage ownership in the Alleyton Units as set forth on Schedule 2.8 hereto
(each such Alleyton Seller’s percentage of the Alleyton Units being defined as
its “Pro Rata Share”). The parties agree that such payment includes imputed
interest at the Federal mid-term rate in accordance with Section 1274 of the
Code and that such portion of each earn-out payment will be treated as interest
for U.S. federal income tax purposes.

SECTION 2.9 The Estimated Purchase Price.

(a) Not later than five Business Days prior to the Closing, the Seller
Representative shall, for purposes of calculating the Estimated Purchase Price,
deliver to Acquiror a schedule, in substantially the form set forth on Schedule
2.9(a) (the “Estimated Purchase Price Calculation Statement”) prepared in
accordance with the Principles, certifying in reasonable detail the Sellers’
good faith, reasonable estimate of the amount of the following: (i) Closing
Cash, (ii) Closing Indebtedness, (iii) Transaction Expenses, and (iv) based on
the foregoing, the Sellers’ good faith, reasonable estimate of the amount of the
Closing Date Companies Purchase Price. The Net Working Capital Adjustment will
be assumed to be zero dollars ($0.00) for purposes of the Estimated Purchase
Price.

(b) The Estimated Purchase Price Calculation Statement, and the amounts
referenced in subsections 2.9(a)(i)-(iv) above, shall be subject to Acquiror’s
written approval.

(c) At the Closing, Acquiror shall:

(i) pay to the Colorado Sellers in the aggregate the sum of (A) $5,000,000 plus
(B) an amount equal to Colorado Cash, and to the Alleyton Sellers in the
aggregate an amount equal to the Estimated Purchase Price less the sum of
(A) $5,000,000 plus (B) an amount equal to Colorado Cash, (such Alleyton Sellers
and Colorado Sellers, collectively, the “Equity Interest Sellers”) with each of
such Equity Interest Sellers receiving a percentage of the amount payable with
respect to the Alleyton Units or Colorado Units, as the case may be, equal to
its respective percentage set forth on Schedule 2.9(c)(i) hereto (each such
Equity Interest Seller’s percentage set forth on Schedule 2.9(c)(i) hereto being
defined as its “Closing Share”) by wire transfer of immediately available funds
to the account of each Equity Interest Seller designated in writing by the
Seller Representative (the “Designated Accounts”);

(ii) pay the Closing Indebtedness that is required to be paid at Closing, to the
respective creditors; and

(iii) deposit or pay the Transaction Expenses pursuant to and in accordance with
Section 2.10.

SECTION 2.10 Expenses. Not later than one Business Day prior to the delivery of
the Estimated Purchase Price Calculation Statement to Acquiror in accordance
with Section 2.9, the Seller Representative will provide to Acquiror on behalf
of all of the Seller Parties an itemized schedule (the “Schedule of Expenses”)
containing (i) a true and complete list of all unpaid Transaction Expenses for
which bills have been received, (ii) a good faith estimate of all such
additional Transaction Expenses that

 

8



--------------------------------------------------------------------------------

have been incurred but not paid or will have been incurred but not paid as of
the Closing Date, but are not reflected in clause (i) hereof and (iii) a good
faith estimate of all additional Transaction Expenses that are expected to be
incurred after the Closing Date, together with a certificate of the Seller
Representative certifying the accuracy and completeness of the Schedule of
Expenses. The Schedule of Expenses shall include all fees and expenses that are
Transaction Expenses payable and not yet paid by any of the Seller Parties or
the Companies to Dawn Dittmar for services rendered or costs incurred on or
prior to the Closing Date. As of the Closing Date, the Acquiror shall pay or
cause to be paid each Transaction Expense set forth in the Schedule of Expenses
for which there has been a deduction to the Closing Date Companies Purchase
Price pursuant to Section 2.5(a), other than the fees and expenses set forth
therein that are estimated for services to be performed after the Closing Date
or for services for which the recipient has not yet been billed, which fees and
expenses shall be paid promptly as they are later incurred and billed up to the
amount estimated therefor; provided, that any such fees and expenses in excess
of the amount set forth in the Schedule of Expenses shall be the sole
responsibility of the Seller Parties via accruals in the Net Working Capital
Adjustment, a reduction in the Closing Date Companies Purchase Price or
indemnity payments.

SECTION 2.11 Summit Equity Purchase. Immediately following the Acquiror’s
purchase of the Equity Interests and the purchase of the BSI Properties, the
Major Sellers will purchase their respective Installment Shares of the amount
set forth on Schedule 2.11 in Class B-1 Interests of Summit Materials Holdings
L.P. (the “Co-investment”). Acquiror may, as has been mutually agreed with the
Major Sellers, deduct the amount of the Co-investment required to be paid by the
Major Sellers to the Acquiror from the Estimated Purchase Price wired to the
Major Sellers pursuant to Section 2.9, which shall then be deemed payment in
full of such amounts by the Major Sellers. Each Major Seller is an “accredited
investor” within the meaning of Rule 501(a) under the Securities Act of 1933, as
amended.

SECTION 2.12 Closing Date Companies Purchase Price True-Up.

(a) A written statement (the “Final Purchase Price Calculation Statement”)
certifying in reasonable detail Acquiror’s good faith, reasonable calculations
of the amount of the (i) Closing Cash, (ii) Closing Indebtedness, (iii) Closing
Date Net Working Capital and the Net Working Capital Adjustment calculated by
reference thereto, (iv) Transaction Expenses, and (v) based on the foregoing, a
calculation of the Closing Date Companies Purchase Price, shall be delivered by
Acquiror to the Seller Representative as soon as practicable following the
Closing Date, but not later than 60 calendar days after the last day of the
month in which the Closing occurs, together with all data, schedules and work
papers used by Acquiror in preparing the Final Purchase Price Calculation
Statement. The Seller Parties shall give Acquiror reasonable access to any data
not under the control of Acquiror or its subsidiaries necessary to prepare the
Final Purchase Price Calculation Statement. The parties agree that the Final
Purchase Price Calculation Statement will be prepared in accordance with the
Principles.

(b) The Final Purchase Price Calculation Statement shall become final and
binding on the parties on the 30th calendar day following receipt thereof by the
Seller Representative unless the Seller Representative delivers written notice
of its disagreement (a “Notice of Disagreement”) to Acquiror prior to such date.
Any Notice of Disagreement shall specify the items set forth on the Final
Purchase Price Calculation Statement with which the Seller Representative
disagrees and the Seller Representative’s calculation of each such amount. If a
Notice of Disagreement is sent by the Seller Representative, then the Closing
Cash, Closing Indebtedness, Closing Date Net Working Capital, Net Working
Capital Adjustment, Transaction Expenses and Closing Date Companies Purchase
Price (as recalculated in accordance with clause (i) or (ii) below) shall become
final and binding on the parties on the earlier of (i) the date the parties
hereto resolve in writing any differences they have with respect to any matter
specified in the Notice of Disagreement and (ii) the date any disputed amounts
are finally determined in accordance with the balance of this paragraph. During
the 30-day period following the delivery of a

 

9



--------------------------------------------------------------------------------

Notice of Disagreement, the Seller Representative and Acquiror shall seek in
good faith to resolve in writing any differences which they may have with
respect to any amount specified in the Notice of Disagreement or identified by
the Seller Representative during said 30-day period. If, at the end of such
30-day period, the Seller Representative and Acquiror have not reached agreement
on such amounts, the amounts which remain in dispute shall be recalculated by an
independent accounting firm (the “Independent Accountant”). The Independent
Accountant shall be Ernst & Young or, if such firm is unable or unwilling to
act, such other independent public accounting firm as shall be agreed in writing
by the Seller Representative and Acquiror. The Independent Accountant shall make
a ratable allocation of its charges between the parties for such work as a part
of its determination based on the inverse proportion by which the amount in
dispute was determined in favor of one party over the other. Any amounts so
recalculated shall be final and binding on the parties.

(c) If the Closing Date Companies Purchase Price, as calculated pursuant to this
Section 2.12, exceeds (such excess amount, the “Excess”) the Estimated Purchase
Price, then Acquiror shall cause to be paid to the Equity Interest Sellers their
respective Closing Share of an amount equal to the Excess to their respective
Designated Accounts. The respective Closing Shares of the Colorado Sellers and
the Alleyton Sellers shall reflect the relative proportion of (i) the change in
Colorado Cash as set forth in the Estimated Purchase Price Calculation Statement
as compared to that set forth in the Final Purchase Price Calculation Statement
and (ii) the change in Closing Cash other than Colorado Cash as set forth in the
Estimated Purchase Price Calculation Statement as compared to that set forth in
the Final Purchase Price Calculation Statement.

(d) If the Closing Date Companies Purchase Price, as calculated pursuant to this
Section 2.12, is equal to the Estimated Purchase Price, then no further payment
shall be due to either Acquiror or the Equity Interest Sellers under this
Section 2.12.

(e) If the Closing Date Companies Purchase Price, as calculated pursuant to this
Section 2.12, is less than the Estimated Purchase Price (the amount of such
difference, the “Deficiency”), then an amount equal to such Deficiency shall be
paid by the Equity Interest Sellers to Acquiror.

(f) Any payments made pursuant to this Section 2.12 shall be made within three
Business Days after the final determination thereof by wire transfer of
immediately available funds to an account designated in writing by the Acquiror
or the Designated Accounts, as the case may be.

SECTION 2.13 Allocation of Purchase Price. The Sellers and Acquiror understand
and agree that the transactions contemplated hereunder shall be treated by the
Sellers as fully-taxable sales of membership interests in Alleyton, membership
interests in Colorado and assets of BSI and as asset purchases by Acquiror and
Alleyton for U.S. federal income tax purposes. For all tax purposes, the Sellers
shall allocate the consideration payable pursuant to this Agreement (including
any amounts payable after the Closing Date and any adjustments thereto) plus the
amount of liabilities treated as assumed for U.S. federal income tax purposes
among the assets of the Companies and the BSI Properties in accordance with
Schedule 2.13. The Sellers and Acquiror shall report, act, and file tax returns
(including, but not limited to, IRS Form 8594) in all respects and for all
purposes consistent with the allocation set forth on Schedule 2.13 and shall not
take any position (whether in audits, tax returns, or otherwise) that is
inconsistent with the foregoing, except as otherwise required by Law. All
indemnification payments made pursuant to this Agreement by one party to another
party (other than interest payments) shall be treated by such parties as an
adjustment to the consideration payable pursuant to this Agreement, to the
extent permitted by Law.

SECTION 2.14 Different Consideration. Each Equity Interest Seller understands,
acknowledges and agrees that the form(s), amount(s) and timing of payment(s) of
consideration to be paid

 

10



--------------------------------------------------------------------------------

to such Equity Interest Seller pursuant to this Agreement in reliance on the
representations, warranties, covenants and agreements of the Equity Interest
Seller contained herein and in consideration of the sale, conveyance,
assignment, transfer and delivery of the Equity Interests and compliance with
the terms hereof, including non-compete covenants, may differ from the form(s),
amount(s) and timing of payment(s) of consideration to be paid to any other
Equity Interest Seller pursuant to this Agreement and that all of such
differences are known and agreed and each Equity Interest Seller shall have no
claims against any party with respect thereto or defenses for enforcement
hereof.

ARTICLE III.

REPRESENTATIONS AND WARRANTIES OF THE SELLER PARTIES

Except as set forth in the disclosure schedules attached hereto with numbered
sections corresponding to the relevant section in this Article III, which
schedules may be supplemented or amended in accordance with Section 5.16,
(collectively, the “Disclosure Schedules”), each of the Seller Parties, and BSI
and TBGSI (with respect to Sections 3.1, 3.2, 3.3, 3.4, 3.7, 3.10, 3.13, 3.14,
3.16 and 3.18) jointly and severally, represents and warrants to Acquiror, as of
the date hereof and as of the Closing Date, as follows:

SECTION 3.1 Authority, Power and Capacity. Each Company, BSI, CGC, TBGSI and
each Equityholder has all requisite power and authority or, if an individual,
legal capacity to execute and deliver this Agreement and each of the Ancillary
Agreements to which it is a party, to perform such Person’s respective
obligations hereunder and thereunder and to consummate the Transactions, and no
other equityholder or other approval is required by the Companies, BSI, CGC,
TBGSI or any Equityholder in order to consummate the Transactions. This
Agreement and all other agreements to be executed in connection herewith by the
Companies, BSI, CGC, TBGSI and each of the Equityholders have been duly
authorized, executed and delivered by the Companies, BSI, CGC, TBGSI and each
such Equityholder, constitutes the valid and binding agreement of the Companies,
BSI, CGC, TBGSI and each such Equityholder and is enforceable against the
Companies, BSI, CGC, TBGSI and each such Equityholder in accordance with its
terms.

SECTION 3.2 Interests Ownership. The Equityholders, CGC and TBGSI are the sole
record and beneficial owners of the Equity Interests and equity interests in BSI
(the “BSI Interests”) in accordance with Schedule 3.2 hereto, constituting 100%
of such interests in each of the Companies and BSI respectively. Schedule 3.2
sets forth the equity capitalization of each of such companies and there are no
other equity or similar interests outstanding. All Equity Interests have been
duly authorized and validly issued, are fully paid and non-assessable and were
issued by each Company in compliance with all applicable federal and state
securities Laws. The Equity Interests are held, and will be held on the Closing
Date, by the respective Equity Interest Sellers free and clear of all
Encumbrances (other than Encumbrances created by this Agreement) and are not
subject to any restriction that restricts their transfer pursuant to this
Agreement or that would restrict their transferability after the Closing. The
respective Equity Interest Sellers have the right, authority and power to sell,
assign and transfer the Equity Interests to Acquiror. There is no outstanding or
authorized option, subscription, warrant, call, right, commitment or other
agreement of any character obligating either of the Companies or any of their
respective affiliates to sell or transfer any Equity Interests or other
ownership interests or any other securities convertible into or exercisable for
or evidencing the right to subscribe for any Equity Interests or other ownership
interests of either of the Companies other than rights arising under the
Buy-Sell Agreements that will be validly terminated prior to Closing. The Equity
Interest Sellers are not party to any contract, other than this Agreement, that
could require them to sell, transfer or otherwise dispose of any of the Equity
Interests. No third party, including any former owner of Equity Interests or BSI
Interests or other interests in either of the Companies or BSI, has the basis
for any claims against either of the Companies, BSI, CGC, TBGSI, any of the
Equityholders or Acquiror with respect to the Transactions.

 

11



--------------------------------------------------------------------------------

SECTION 3.3 Conflicting Instruments; Consents.

(a) The execution and delivery by each of the Companies, BSI, CGC, TBGSI and
each Equityholder of this Agreement does not, and the consummation of the
Transactions will not, violate any provision of the respective articles of
incorporation, certificate of incorporation, bylaws, limited liability company
operating agreement, certificate of formation, partnership agreement or other
charter or constituent documents (or the equivalents thereof) (collectively, the
“Organizational Documents”) of the Companies, BSI, CGC, TBGSI or any
Equityholder, or except as set forth on Schedule 3.3(a), result in the creation
of any Encumbrances upon the Equity Interests, the BSI Properties or any assets
of the Companies under, conflict with or result in a breach of, require a
consent, create an event of default (or event that, with the giving of notice or
lapse of time or both, would constitute an event of default) under, or give any
third party the right to terminate, accelerate or modify any obligation or
benefit under, any contract, agreement, mortgage, license, Permit, lease,
indenture, instrument, order, arbitration award, judgment or decree to which the
Companies, BSI, CGC, TBGSI or any Equityholder is a party or by which either of
the Companies, BSI, CGC, TBGSI or any Equityholder, the BSI Properties or any
assets of the Companies are bound or affected.

(b) Except as set forth on Schedule 3.3(b), the execution and delivery by the
Companies, BSI, CGC, TBGSI and each of the Equityholders of this Agreement does
not, and the consummation of the Transactions will not, result in a violation
of, or require any authorization, approval, consent or other action by, or
registration, declaration or filing with or notice to, any United States or
non-United States federal, national, supranational, state, provincial, local or
similar government, governmental, regulatory or administrative authority,
branch, agency, department, commission, board, bureau, instrumentality or any
court, tribunal, or arbitral or judicial body (including any grand jury)
(“Governmental Authority”) pursuant to any statute, law, ordinance, regulation,
rule, code, executive order or Order of any Governmental Authority (“Law”)
applicable to either of the Companies, BSI, CGC, TBGSI, any Equityholder, the
BSI Properties or any assets of the Companies except for any filings required to
be made under the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended (the “HSR Act”). Except as set forth on Schedule 3.3(b), there is no
pending or, to the knowledge of the Seller Parties, threatened action,
arbitration, suit, proceeding, claim, inquiry or investigation (“Proceeding”)
against either Company, BSI, CGC, TBGSI or any of the Equityholders before or by
any court or Governmental Authority, to restrain or prevent the consummation of
the Transactions or that might affect the right of Acquiror to own and vote the
Equity Interests or own, control and operate the BSI Properties or the right of
the Companies to own and control the respective assets of the Companies or to
operate the business of the Companies consistent with past practice.

SECTION 3.4 Organization and Authority.

(a) Alleyton is a corporation, duly organized, validly existing and in good
standing under the Laws of the State of Texas. Colorado is a limited
partnership, duly organized, validly existing and in good standing under the
Laws of the State of Texas. Each Company is duly qualified to do business as a
foreign corporation or partnership as the case may be and is in good standing in
every jurisdiction in which the nature of the business conducted by it or the
character or location of the properties owned or leased by it makes such
qualification necessary, except where the failure to be so qualified would not
be reasonably likely to have a material adverse effect on either Company. The
Companies and BSI (with respect to the BSI Properties) each have all requisite
corporate or other applicable power and authority to own or lease and operate
its properties and assets and to carry on its business as now conducted.

(b) The Organizational Documents and all amendments thereto that the Companies
previously furnished to Acquiror for review are accurate and complete. The
minute books, membership or partnership interest transfer or stock ledger and
similar records of the Companies furnished to Acquiror

 

12



--------------------------------------------------------------------------------

for review are accurate and complete. Such minute books contain the minutes of
substantially all meetings of the members, partners or shareholders and the
boards of managers or board of directors, as applicable, and all committees
thereof, of the Companies. Such membership, partnership or stock interest
transfer and similar records reflect all issuances and registrations of transfer
of all membership interests, partnership interests and stock interests and the
certificates, if applicable, representing all canceled membership interests,
partnership interests or stock interests have been appropriately reflected.

SECTION 3.5 Subsidiaries and Affiliates. Other than Alcomat and Allied Concrete
Pumping LLC, there is no entity with respect to which: (a) either of the
Companies beneficially owns, directly or indirectly, any outstanding stock or
other ownership interests; (b) either of the Companies may be deemed to be in
control because of factors or relationships other than the quantity of stock or
other interests owned; (c) either of the Companies may be liable under any
circumstances for the payment of additional amounts with respect to their
interest, whether in the form of assessments, capital calls, installment
payments, general partner liability or otherwise; or (d) either of the
Companies’ investment is accounted for by the equity method. Neither of the
Companies is a member of any partnership or joint venture agreement or
arrangement. The references to each Company in this Article III shall include
each of such Company’s respective subsidiaries and affiliates and accordingly
such representations are made with respect to such entities to the same extent
as they are made with respect to each Company, except to the extent the context
indicates otherwise.

SECTION 3.6 Financial Statements.

(a) The Seller Parties have furnished Acquiror with copies of the following
(collectively, including the notes thereto, the “Financial Statements”): (i) the
reviewed financial statements for the fiscal years ended December 31, 2010, 2011
and 2012 and the internal management financial statements for the nine month
period ended September 30, 2013 of Alleyton, including without limitation a
balance sheet dated as of September 30, 2013 (the “Alleyton Balance Sheet” and
such date, the “Balance Sheet Date”); (ii) the audited financial statements for
the fiscal years ended December 31, 2008, 2009, 2010 and 2011 and for the year
to date period ended December 21, 2012, the reviewed financial statements for
the period started December 22, 2012 and ended December 31, 2012 and the
internal management financial statements for the nine month period ended
September 30, 2013 of Alcomat, including without limitation a balance sheet
dated as of the Balance Sheet Date (the “Alcomat Balance Sheet”); and (iii) the
internal management financial statements for the fiscal years ended December 31,
2008, 2009, 2010, 2011 and 2012 and for the nine month period ended
September 30, 2013 of Colorado, including without limitation a balance sheet
dated as of the Balance Sheet Date (the “Colorado Balance Sheet” and
collectively with the Alleyton Balance Sheet and Alcomat Balance Sheet, the
“Balance Sheets”).

(b) The Financial Statements: (i) are correct and complete in all material
respects and have been prepared in accordance with the books and records of the
respective Company; (ii) have been prepared in accordance with GAAP consistently
applied throughout the periods covered; (iii) reflect and provide adequate
reserves in respect of all known liabilities of the respective Company,
including all known contingent liabilities, as of their respective dates;
(iv) present fairly the financial condition of the respective Company at the
dates thereof and the results of its operations for the periods covered thereby;
and (v) do not omit any information necessary to make such Financial Statements
not misleading.

(c) Each Company keeps books, records and accounts that, in reasonable detail,
accurately and fairly reflect: (i) the material transactions and dispositions of
assets of the respective Company; (ii) the value of inventory calculated in
accordance with GAAP; and (iii) all other material transactions of the
respective Company.

 

13



--------------------------------------------------------------------------------

(d) Neither Company has any indebtedness or liability, whether accrued, fixed or
contingent, known or unknown, other than (i) liabilities reflected in the
Balance Sheets, (ii) liabilities incurred in the ordinary course of business of
the respective Company (consistent with past practice in terms of both frequency
and amount) subsequent to the Balance Sheet Date, (iii) liabilities and
obligations under this Agreement and the Ancillary Agreements, including
liabilities for Transaction Expenses and (iv) liabilities, fixed or contingent,
that are expressly disclosed on Schedule 3.6(d).

SECTION 3.7 Properties and Assets of the Companies; BSI Properties.

(a) Ownership. Except for the BSI Properties, which are owned by BSI, the
Companies own or otherwise have the right to use all of the properties and
assets, real and personal, tangible and intangible, owned, used or held for use
in the operation of the Business. The Companies have and after consummation of
the Transactions will continue to have good and marketable title to their
respective assets, free and clear of all charges, claims, limitations,
conditions, equitable interests, mortgages, liens, options, pledges, security
interests, imperfections of title, easements, rights-of-way, encroachments,
conditional sales contracts, rights of first refusal, covenants, adverse claims
or restrictions of any kind, including any restrictions on transfer or other
assignment, as security or otherwise, of or relating to use, quiet enjoyment,
voting, transfer, receipt of income or exercise of any other attribute of
ownership (“Encumbrances”), other than Encumbrances that (i) are described on
Schedule 3.7(a); (ii) are for current taxes and assessments not yet past due;
(iii) are mechanics’, workmen’s, repairmen’s, warehousemen’s and carriers’ liens
arising in the ordinary course of business consistent with past practice of the
Business incurred in the ordinary course of business with respect to charges not
yet due and payable; or (iv) arise under zoning and other land use regulations,
or other similar imperfections of title that do not, individually or in the
aggregate, materially interfere with the present use, enjoyment or occupancy of
any asset subject thereto (“Permitted Encumbrances”). The assets of the
Companies (whether owned, licensed or leased, as disclosed in this Agreement)
and the BSI Properties constitute all of the assets, properties and rights used
or held for use in the conduct and operation of the Business and are adequate in
all material respects to conduct the Business as currently conducted.

(b) Real Property. Set forth on Schedule 3.7(b) is (i) a complete list,
including tax parcel identification numbers and a complete legal description of
the BSI Properties and all real property that is owned in fee simple by the
Companies (such real property, together with all buildings, improvements,
structures, facilities, fixtures, systems and equipment located thereon, as well
as easements, rights, licenses and appurtenances related thereto and all rights,
title, privileges and appurtenances pertaining thereto, including, without
limitation, all of the right, title and interest, of each of the Companies and
BSI (with respect to the BSI Properties), as applicable, if any, in and to the
following (the “Related Rights”): (A) any unpaid award for any taking by
condemnation or any damages to the premises by reason of a change of grade of
any street or highway, (B) all minerals, oil, gas and other hydrocarbon
substances on and under such real property except as set forth on Schedule
3.7(b) and (C) all mineral rights, development rights, air rights and water
rights relating to such real property except as set forth on Schedule 3.7(b),
shall be collectively referred to as the “Owned Property”), and (ii) a complete
list, including the street address, identity of lessor, lessee and current
occupant (if different from lessee), date of lease and term expiry date of each
parcel of each lease of real property under which either of the Companies is a
lessee, lessor, sublessee or sublessor, licensee or licensor, together with all
Related Rights to the extent demised pursuant to the related lease (the “Leased
Property”). The Owned Property, the Leased Property and the real property
subject to the Property Leases sometimes collectively are referred to as the
“Real Property.” Except as described on Schedule 3.7(b), there has not been any
sublease or assignment entered into by BSI or any of the Companies and none of
such parties have subleased, licensed or otherwise granted any Person the right
to use or occupy any Real Property or portion thereof. None of the Seller
Parties or their Affiliates intends to, is in discussions or negotiations with
any Person (other than Acquiror) regarding, or has any commitment, agreement or
arrangement to, transfer, lease,

 

14



--------------------------------------------------------------------------------

sublease or assign any Real Property to any other Person other than the
transfers described in Section 3.7(o). Except for the Real Property described on
Schedule 3.7(b), none of the Seller Parties owns or has any leasehold, ownership
or other interest in any real property that contains significant, marketable
aggregates reserves, whether or not such aggregates reserves have been
developed.

(c) Title. Except as set forth on Schedule 3.7(c), the Companies have good and
marketable title in fee simple to all Owned Property, except for the BSI
Properties, and the Companies have valid leasehold rights in and to the Leased
Property and to all plants, buildings, fixtures and improvements thereon, free
and clear of all Encumbrances other than Permitted Encumbrances. Except as set
forth on Schedule 3.7(c), BSI has good and marketable title in fee simple to the
BSI Properties and to all plants, buildings, fixtures and improvements thereon
(except for any such plants, buildings, fixtures and improvements that are owned
or leased by Alleyton), free and clear of all Encumbrances other than Permitted
Encumbrances. Except as set forth on Schedule 3.7(c), upon consummation of the
Transactions, Alleyton will acquire good and marketable title to the BSI
Properties, free and clear of all Encumbrances other than Permitted
Encumbrances.

(d) Maintenance. All of the buildings, material fixtures and other improvements
situated on the Real Property and all other material items of property are in
good condition and in a reasonable state of repair, and maintenance of such
items has not been deferred beyond a reasonable time period.

(e) Assessments. There is no special proceeding pending or, to the knowledge of
the Seller Parties, threatened, in which any taxing authority having
jurisdiction over any of the Real Property is seeking to increase the assessed
value thereof.

(f) Binding Commitments. Except as set forth on Schedule 3.7(f), no binding
commitments have been made by the Companies or BSI or any affiliate of the
Companies or BSI to any Governmental Authority, utility company or any other
organization, group or individual relating to the Real Property or any part
thereof which imposes upon or could impose upon the Companies or BSI or any
affiliate of the Companies or BSI an obligation to make any contribution or
dedication of money or land or to construct, install or maintain any
improvements of a public or private nature on or off such Real Property.

(g) Condemnation. There is no condemnation or eminent domain proceeding pending
which relates to any Real Property and, to the knowledge of the Seller Parties,
there is no such proceeding threatened by any relevant Governmental Authority.

(h) Title Documents. True and complete copies of (i) all leases, subleases and
licenses to which either of the Companies is a party respecting any Real
Property and all guaranties related thereto and any other instruments granting
such leasehold interests, rights, options or other interests (including all
amendments, modifications and supplements thereto) (the “Property Leases”) and
(ii) all deeds, title insurance policies or commitments, surveys, mortgages,
certificates of occupancy, building permits and inspection certificates, and
other documents granting either of the Companies or BSI (with respect to the BSI
Properties), title to any Real Property, together with all amendments,
modifications and supplements thereto (collectively, the “Title Documents”) have
been delivered to Acquiror or will be delivered to Acquiror promptly following
the date hereof. In furtherance and not in limitation of the foregoing, true and
complete copies of the title insurance commitments and surveys set forth on
Schedule 3.7(h) relating to the BSI Properties have been delivered to Acquiror
(collectively, the “BSI Title Documents”). All Property Leases shall remain
valid and binding in accordance with their terms immediately following the
Closing.

(i) No Breach or Event of Default — Property Leases. With respect to the
Property Leases, no breach or event of default on the part of any party to the
Property Leases and no event that, with the

 

15



--------------------------------------------------------------------------------

giving of notice or lapse of time or both would constitute such breach or event
of default, has occurred and is continuing. All the Property Leases are in full
force and effect and are valid and enforceable against the parties thereto in
accordance with their terms. All rental and other payments due under each of the
Property Leases have been duly paid in accordance with the terms of such
Property Leases.

(j) No Breach or Event of Default — Title Documents. With respect to the Title
Documents, no breach or event of default on the part of the Companies or BSI
(with respect to the BSI Properties) or any affiliate of the Companies or BSI,
no breach or event of default on the part of any other party thereto and no
event that, with the giving of notice or lapse of time or both, would constitute
a breach or event of default under any term, covenant or condition of such Title
Documents, has occurred and is continuing.

(k) Access. Each parcel of Owned Property has a right to access to and from such
parcel.

(l) Utilities. To the knowledge of the Companies and BSI (with respect to the
BSI Properties), all utilities required for the operation of each parcel of
Owned Property either enter such Owned Property through adjoining streets or
pass through adjoining land, and do so in accordance with valid public easements
or irrevocable private easements, and all of such utilities are installed and
operating, except for such matters related to the Vox Property, which are being
installed.

(m) Easements. To the knowledge of the Companies and BSI (with respect to the
BSI Properties), all easements, cross easements, licenses, air rights, and
rights-of-way or other similar property interests, whether express or implied
(collectively, “Easements”), if any, necessary for the full utilization of the
Real Property for its correct and intended purposes have been obtained and are
in full force and effect without default thereunder, except for such matters
related to the Vox Property, which is being developed for mining. All of the
Real Property has direct rights of access to public ways. All roads necessary
for the use of the Real Property for its current purposes have been completed
and are available for private use. To their knowledge, none of the Companies,
BSI or any affiliate of the Companies or BSI is in violation of any Easement
affecting the Real Property.

(n) Flood Hazard Zone. Except as disclosed on surveys provided by the Companies
and BSI to Acquiror, to the knowledge of the Companies and BSI (with respect to
the BSI Properties): (i) the Real Property is not situated in a flood hazard
area as defined by the Federal Insurance Administration and (ii) no portion of
the Real Property is located on or adjacent to navigable waters and no portion
of the Real Property consists of filled-in land.

(o) Purchase Options. Other than with respect to (i) Alleyton’s transfer of the
Brune Lease to BSI in accordance with Section 5.18 and (ii) BSI’s transfer of
that certain 28.0 acre tract of the Monahan Property to Dr. Harold J. Cramer as
described in Item 1 on Schedule 5.2(b)(iii), none of the Real Property nor any
part thereof are subject to any purchase options, right of first refusal or
other contractual rights regarding purchase, acquisition, sale, assignment or
disposal in favor of third parties.

(p) Use. To the knowledge of the Companies and BSI (with respect to the BSI
Properties), the use of each parcel of Real Property for the purposes for which
it is presently being used is permitted as of right under all applicable zoning
laws.

(q) Personal Property. To the knowledge of the Companies, all material items of
personal property of the Companies are in good condition and in a reasonable
state of repair, reasonable wear and tear excepted, and material maintenance on
such items has not been deferred beyond a reasonable time period.

 

16



--------------------------------------------------------------------------------

(r) Intellectual Property. Each Company has the right and authority to use all
of its goodwill, customer lists, names, logos, trademarks, trade names, patents,
service marks, copyrights, copyright applications as well as any processes,
inventions and trade secrets in connection with the conduct of its business in
the manner presently conducted and such use, to the Companies’ knowledge, does
not conflict with, infringe upon or violate any third party’s intellectual
property rights.

(s) Inventories. The inventories of the Companies are good and merchantable, and
the quantities of inventories are reasonable and consistent with the normal
operating requirements of each Company and its past practices.

(t) Owens Property. A true and complete copy of the Unimproved Property Contract
between Alleyton and Kenneth Owens (the “Owens Purchase Agreement”) pursuant to
which Alleyton will purchase a parcel of real property from Kenneth Owens (such
parcel, the “Owens Property”) has been delivered to Acquiror. A true and
complete copy of (i) the title insurance commitment and (ii) the survey for the
Owens Property has been delivered to Acquiror.

SECTION 3.8 Personnel.

(a) The Companies have previously provided to Acquiror a true and complete list
of:

(i) the name, base salary, accrued vacation, leave status and title or job
description of each director and officer, and each other person who, is an
employee of either of the Companies (each a “Company Employee”); and

(ii) the name of each person, if any, holding tax or other powers of attorney
from either of the Companies and a summary of the terms thereof.

(b) Except as set forth on Schedule 3.8(b), since the Balance Sheet Date, there
has been no material change in the rate of total compensation for services
rendered, including without limitation bonuses and deferred compensation, for
any Company Employee that was made without previous consultation with Acquiror,
and the bonuses and deferred compensation established for the fiscal year ending
December 31, 2013 were consistent with the past practice of the Companies for
similar employees in similar situations.

(c) All employees of the Business, including those persons working at the
Monahan Plant Property and the Vox Property, are employed by the Companies. BSI
does not employ any employees of the Business, including those persons working
at the Monahan Plant Property and the Vox Property. The Companies do not employ
any individuals who provide services to BSI.

SECTION 3.9 Labor Matters.

(a) The Companies are not a party to nor have they been, in the preceding three
years, a party to any contract or collective bargaining agreement with any labor
organization. No organization or representation question is pending respecting
the employees of the Companies, and no such question has been raised within the
preceding three years.

(b) All reasonably anticipated obligations of the Companies, whether arising by
operation of law, contract, past custom or otherwise, for unemployment
compensation benefits, pension benefits, salaries, wages, bonuses, sick leave,
vacation and other forms of compensation payable to the officers, directors and
other employees and independent contractors of the Companies, have been paid or
adequate accruals therefor have been made in the Balance Sheets.

 

17



--------------------------------------------------------------------------------

(c) There is no controversy pending between either Company or any of their
respective current or former employees. There is no claim, grievance,
arbitration, negotiation, suit, action or charge of or by any employee of the
Companies and no complaint is pending against the Companies before the National
Labor Relations Board or any state or local agency, and, to the knowledge of the
Seller Parties, there is no basis therefor. The Companies have complied, in
respect of their current and former employees, in all material respects with all
applicable Law.

(d) The Companies have furnished Acquiror with copies of all currently
outstanding claims, complaints, reports or other documents in the respective
Company’s files concerning the Companies or their employees made by or against
them pursuant to workers’ compensation Laws, Title VII of the Civil Rights Act
of 1964, the Occupational Safety and Health Act of 1970, the National Labor
Relations Act of 1935 and any other federal or state Laws relating to employment
of labor.

SECTION 3.10 Environmental Claims.

(a) Except as set forth on Schedule 3.10(a), none of the Companies, BSI (with
respect to the BSI Properties) or, to the knowledge of the Company and BSI, any
previous owner, tenant, occupant, operator or user of any Real Property or any
other Person, has engaged in or permitted any operation or activity at or upon,
or any use or occupancy of, any Real Property, or any portion thereof, for the
purpose of or in any way involving the handling, manufacture, treatment,
storage, use, generation, Release, discharge, refining, dumping or disposal of
any Hazardous Materials (whether legal or illegal, accidental or intentional)
on, under, in or about the Real Property; or transported any Hazardous Materials
to, from or across any Real Property, except in material compliance with all
Environmental Requirements. Except as set forth on Schedule 3.10(a), there are
no Hazardous Materials presently constructed, deposited, stored or otherwise
located on, under, in or about any Real Property, nor have any Hazardous
Materials migrated or, to the knowledge of the Seller Parties, threatened to
migrate from the Real Property onto, about or beneath any other properties, nor
have any Hazardous Materials migrated or, to the knowledge of the Seller
Parties, threatened to migrate from other properties onto, about or beneath the
Real Property, where such construction, deposit, storage, migration or
threatened migration is not in material compliance with all Environmental
Requirements. No Hazardous Materials generated by the Companies or BSI (with
respect to the BSI Properties) or located under, in or about the Real Property
in the past have been transported to any waste disposal facility or other site,
except in material compliance with all Environmental Requirements.

(b) Any existing or prior uses and activities by the Companies and BSI (with
respect to the BSI Properties) at the Real Property and the operations of the
Companies and BSI (with respect to the BSI Properties) comply and have at all
times complied with all Environmental Requirements in all material respects, and
no activity on or condition of the Real Property has constituted or constitutes
a nuisance, trespass or other tortious condition with respect to any third
party.

(c) None of the Companies or BSI or, to the knowledge of the Companies and BSI,
any other owner, tenant, occupant or user of the Real Property (i) has received
any notice, Claim or other communication concerning any alleged violation of
Environmental Requirements, any alleged or potential liability for Environmental
Damages, or any Release of Hazardous Materials in connection with the Real
Property, the Companies, BSI (with respect to the BSI Properties) or any real
property or facility to which the Hazardous Materials generated by the Companies
or BSI (with respect to the BSI Properties) have been sent or (ii) is required
now or in the foreseeable future, pursuant to any proposed or existing Law, to
take any remedial action related to any such Real Property or make any capital
improvements in order to place any such property or the improvements located
thereon in compliance with such Law.

 

18



--------------------------------------------------------------------------------

(d) For the purposes of this Agreement:

(i) “Claim” means any writ, Order, demand, lawsuit, claim, complaint,
proceeding, citation, directive, summons, notice letter, request for information
or investigation undertaken or issued under any Environmental Requirement.

(ii) “Environmental Damages” means all Claims, Losses, judgments, damages
(including damages for personal injury, or injury to property), penalties,
fines, liabilities (including strict liability), Encumbrances, costs and
expenses of investigation and defense of any Claim, whether or not such Claim is
ultimately defeated, and of any settlement or judgment, of whatever kind or
nature, contingent or otherwise, matured or unmatured, foreseeable or
unforeseeable (including without limitation reasonable attorneys’ fees and
disbursements and consultants’ fees), whether or not disclosed in this
Agreement, on the Schedules hereto or otherwise known by Acquiror, the
Companies, BSI (with respect to the BSI Properties) or any Seller Parties, any
of which are incurred at any time as a result of: (A) the existence prior to the
Closing Date of Hazardous Material upon, about, or beneath the Real Property or
Former Real Property or migrating or threatening to migrate to or from the Real
Property or Former Real Property; (B) the existence of a violation of
Environmental Requirements or any liability under any Environmental Requirement
relating to the Company, BSI (with respect to the BSI Properties), the Real
Property, the Former Real Property, or any real property or facility to which
Hazardous Materials generated by the Company or BSI (with respect to the BSI
Properties) have been sent, regardless of whether the existence of such
Hazardous Materials, liability or violation of Environmental Requirements arose
prior to the ownership or operation of the Real Property or the Former Real
Property by the Companies or BSI (with respect to the BSI Properties);
(C) injury to persons arising out of exposure to asbestos or respirable
crystalline silica; or (D) the acts, omissions or status of the Companies or BSI
(with respect to the BSI Properties) at the time.

(iii) “Environmental Requirements” means all statutes, regulations, rules,
policy, guidance, ordinances, codes, common law, Permits, Orders, approvals,
plans, authorizations, concessions, franchises and similar items of all
Governmental Authorities and all judicial and administrative and regulatory
writs and Orders relating to: (A) occupational health or safety; (B) the
protection of human health or the environment; (C) the treatment, storage,
disposal, handling, Release or Remediation of Hazardous Materials; or
(D) exposure of Persons to Hazardous Materials.

(iv) “Former Real Property” means any real property or facility formerly owned,
leased or operated by the Companies.

(v) “Hazardous Materials” means any substance: (A) the presence of which
requires investigation or Remediation under any Environmental Requirement;
(B) that is defined as a “solid waste,” “hazardous waste,” “hazardous
substance,” “hazardous material,” “pollutant” or “contaminant” under any
Environmental Requirement; (C) that is toxic, explosive, corrosive, flammable,
infectious, radioactive, carcinogenic, mutagenic or otherwise hazardous and is
regulated by any Governmental Authority; (D) the presence of which causes or
threatens to cause a nuisance, trespass or other tortious condition; or (E) that
contains gasoline, diesel fuel, fuel oil, petroleum hydrocarbons, PCBs,
asbestos, or urea formaldehyde foam insulation.

(vi) “Release” shall have the meaning ascribed to that term at 42 U.S.C.
§ 96011(22).

(vii) “Remediation” means (A) any remedial action, remedy, response or removal
action as those terms are defined in 42 U.S.C. § 9601; and (B) any reasonably
necessary corrective action as that term has been construed pursuant to 42
U.S.C. § 6924.

 

19



--------------------------------------------------------------------------------

SECTION 3.11 Non-ERISA Plans.

(a) Set forth on Schedule 3.11(a) is a complete list of each current employment
contract and consulting agreement entered into by either of the Companies and
each deferred compensation, bonus, incentive compensation, restricted stock,
stock option, employee stock purchase, savings, severance or termination pay
agreement or plan or any other employee benefit plan, agreement, arrangement or
commitment, whether formal or informal, maintained, entered into or contributed
to, or which is required to be maintained, entered into or contributed to, by
the Companies for the benefit of any current or former director, officer or
employee of the Companies which is not an ERISA Plan (the “Non-ERISA Plans”).

(b) Except as could not result in any liability to Acquiror or any affiliate of
Acquiror, each Non-ERISA Plan currently complies and has complied in the past,
both as to form and operation, with its terms and with applicable Law, and
benefits under the Non-ERISA Plans are as represented in such plan documents.
The following information is set forth on Schedule 3.11(b) with respect to each
Non-ERISA Plan: (i) the cost to the Companies associated with such Non-ERISA
Plan for each of the past three fiscal years and the plan year in which the
Closing Date occurs; (ii) the amount of any liability of the Companies for
payments or contributions past due with respect to such Non-ERISA Plan as of the
last day of its most recent plan year and as of the end of any subsequent month
ending prior to the Closing Date, and the date any such amounts were paid;
(iii) any contribution to such Non-ERISA Plan in a form other than cash; and
(iv) whether such Non-ERISA Plan has been terminated. Except as set forth on
Schedule 3.11(b), the Companies have no obligation or liability with respect to
any Non-ERISA Plan, including without limitation under any collective bargaining
agreement to which either Company is a party or by which it is bound. The
Companies have made adequate accruals on the Balance Sheets for contributions
that have not been made because they are not yet due under the terms of any
Non-ERISA Plan or related agreement.

(c) The Companies are not in default under any Non-ERISA Plan listed on Schedule
3.11(b); no benefit under any Non-ERISA Plan has been increased subsequent to
the date as of which documents have been provided to Acquiror; and the Companies
have no plan, arrangement or commitment, whether legally binding or not, to
create any additional ERISA Plan or Non-ERISA Plan that would affect any current
or former employee of the Companies. There is no action, suit or claim, other
than routine claims for benefits, pending or threatened with respect to any
Non-ERISA Plan or the fiduciaries thereof, or against the assets of any
Non-ERISA Plan or the Companies.

(d) The actuarial present value of the vested and nonvested benefit obligations
under each Non-ERISA Plan (determined in a manner consistent with
Section 3.11(b)(i)) did not, as of such Non-ERISA Plan’s last valuation date,
exceed the then current fair market value of the assets held to fund such
Non-ERISA Plan.

(e) Each ERISA Plan and Non-ERISA Plan that is a “nonqualified deferred
compensation plan” within the meaning of Section 409A(d)(1) of the Code subject
to Section 409A of the Code has been operated in compliance with the applicable
requirements of Section 409A of the Code as in effect from time-to-time.

(f) No agreement, commitment or obligation exists to increase any benefits under
any Non-ERISA Plan.

SECTION 3.12 ERISA Plans.

(a) Set forth on Schedule 3.12(a) is a complete list of each employee pension
benefit plan (the “Pension Plans”) as defined in Section 3(2) of the Employee
Retirement Income Security Act of

 

20



--------------------------------------------------------------------------------

1974 (“ERISA”) and each employee welfare benefit plan (the “Welfare Plans” and,
together with the Pension Plans, collectively referred to as the “ERISA Plans”)
as defined in Section 3(1) of ERISA established, maintained or contributed to by
the Companies or with respect to which the Companies have any liability
(contingent or direct). Each ERISA Plan listed on Schedule 3.12(a) is correctly
categorized as either a Pension Plan or a Welfare Plan.

(b) The Companies have delivered to Acquiror true and correct copies of the
following:

(i) each ERISA Plan listed on Schedule 3.12(a) and all amendments thereto;

(ii) each trust agreement, annuity contract or insurance policy (or any other
funding instrument) pertaining to any of the ERISA Plans, including all
amendments to such documents;

(iii) the most recent determination or opinion letter, if any, issued by the
Internal Revenue Service (the “IRS”) with respect to each of the Pension Plans;
and

(iv) the two most recent Annual Reports (IRS Forms 5500 series), including
Schedules A and B, if applicable, required to be filed with respect to each
ERISA Plan.

(c) The Companies do not have and have not had any liability with respect to any
defined benefit plan as defined in Section 3(35) of ERISA or any multiemployer
plan as defined in Section 3(37) of ERISA.

(d) There is no action, suit or claim pending (other than routine claims for
benefits) or that reasonably could be expected to be asserted against any ERISA
Plan or the assets of any ERISA Plan. No civil or criminal action brought
pursuant to the provisions of Title I, Subtitle B, Part 5 of ERISA is pending or
threatened against any fiduciary of any ERISA Plan. None of the ERISA Plans or
any fiduciary thereof has been the direct or indirect subject of an audit
investigation or examination by any governmental or quasi-governmental agency.

(e) All of the ERISA Plans currently comply, and have complied in the past, both
as to form and operation, with the terms of such ERISA Plans and with the
applicable provisions of ERISA, the Code and other applicable federal Laws. All
necessary approvals from any Governmental Authority for the ERISA Plans have
been obtained and a favorable determination or opinion letter as to the
qualification under Section 401(a) of the Code of each of the Pension Plans and
of each amendment thereto has been made by the IRS and a recognition of
exemption from federal income taxation under Section 501(a) of the Code of each
of the funded Welfare Plans, if any, has been made by the IRS. Nothing has
occurred since the date of each such determination or opinion letter that would
adversely affect such qualification or exemption.

(f) No agreement, commitment, or obligation exists to increase any benefits
under any ERISA Plan or to adopt any new ERISA Plan. The transactions
contemplated this Agreement will not restrict the right of the Companies to
amend or terminate any ERISA Plan.

(g) No ERISA Plan or Non-ERISA Plan provides for post-employment health, life
insurance or other welfare benefit coverage, other than as may be required under
“COBRA” pursuant to Part VI of Title I of ERISA.

(h) Except as set forth on Schedule 3.12(h), no contract, agreement, plan or
other arrangement, whether or not a Non-ERISA Plan or an ERISA Plan (other than
this Agreement), exists pursuant to which the execution of this Agreement would
trigger an obligation by the Companies to pay any amount or provide any property
to any employee, officer or director of the Companies or to accelerate the
vesting of any benefit.

 

21



--------------------------------------------------------------------------------

SECTION 3.13 Compliance with Laws; Permits. None of the Companies or BSI (with
respect to the BSI Properties) is, or has been within the past five years, in
violation of any provision of any Law applicable to the Companies or the BSI
Properties or the Companies’ business, properties or assets, including, without
limitation, those relating to antitrust or other anticompetitive practices and
to employment practices (such as discrimination, health and safety). The
Companies and, except as set forth on Schedule 3.13, BSI (with respect to the
BSI Properties) have (i) all franchises, licenses, permits, certificates and
other authorizations and approvals from Governmental Authorities (each, a
“Permit”) required with respect to the assets or conduct of the business of the
Companies and the operation of the Real Property, including the BSI Properties,
all of which Permits are set forth on Schedule 3.13 and (ii) satisfied all
material bonding requirements pertaining to its operations under applicable Law.
The Companies will continue to have the use and benefit of all Permits following
consummation of the Transactions. The BSI Properties may be transferred in
accordance with applicable Law and assigned to Alleyton without violation
thereof or loss of benefits thereunder and without consent of or notice to any
third party, including any Governmental Authority, except as set forth on
Schedule 3.13. Neither the Companies nor BSI (with respect to the BSI
Properties) is in violation of, nor is there a basis for the revocation or
withdrawal of, any Permit. The Companies and BSI (with respect to the BSI
Properties) have performed all obligations expressly set forth in writing in
each Permit that by their terms are to be performed on or before the Closing
Date. No present or, to the knowledge of the Seller Parties, pending federal,
state or local zoning or use regulation, restriction or compliance requirement
materially and adversely affect the Companies, the assets of the Companies or
the BSI Properties. The present conduct of the business of the Companies and BSI
(with respect to the BSI Properties) is not dependent upon any “non-conforming
use” exception or based upon any zoning variance.

SECTION 3.14 Litigation. Except as set forth on Schedule 3.14, there is no
Proceeding or Order pending or, to the knowledge of the Seller Parties or BSI,
threatened, against or affecting the Companies, BSI (with respect to the BSI
Properties), the BSI Properties or the assets or business prospects of the
Companies, or relating to or involving the Transactions at law or in equity, or
before or by any arbitrator or any Governmental Authority, including but not
limited to (i) any Order enjoining the conduct or practice of the Companies
business (or similarly enjoining the Companies employees) or (ii) Proceeding
relating to exposure to or injury from silica (“Silicosis Claims”) or asbestos
(“Asbestos Claims”), and none of the Companies or the Seller Parties knows of
any basis for the foregoing. Neither the Companies nor BSI (with respect to the
BSI Properties) has received any opinion or memorandum or legal advice or notice
from legal counsel to the effect that it is exposed, from a legal standpoint, to
any liability or disadvantage that may be material to its assets, properties,
business or business prospects. There has not been within the last ten
(10) years any Proceeding against or affecting the Companies or BSI (with
respect to the BSI Properties) involving Silicosis Claims or Asbestos Claims.
Neither the Companies nor BSI (with respect to the BSI Properties) is in default
with respect to any Order known to or served upon it. Except as set forth on
Schedule 3.14, there is no pending Proceeding brought by the Companies against
others.

SECTION 3.15 Material Contracts.

(a) Except as set forth on Schedule 3.15(a), neither of the Companies is a party
to any written or oral:

(i) out of the ordinary course contract or agreement that is material to the
Companies, including, without limitation, fixed cost, fixed price or
requirements or supply contracts;

 

22



--------------------------------------------------------------------------------

(ii) consulting agreement or contract for the employment of any officer,
employee or other person on a full-time, part-time or consulting basis;

(iii) agreement, mortgage, indenture, loan or credit agreement, security
agreement, guaranty or indemnity or other agreement or instrument relating to
the borrowing or lending of money or extension of credit or providing for the
mortgaging or pledging of, or otherwise placing a lien or security interest
(including Encumbrance) on, any assets or properties of the Companies to secure
any Indebtedness;

(iv) option, warrant or other contract for the purchase of any debt or equity
security of any corporation, or for the issuance of any debt or equity security,
or the conversion of any obligation, instrument or security into debt or equity
securities, of the Companies;

(v) settlement agreement of any administrative or judicial proceedings within
the past five years;

(vi) intellectual property (including trademark) licensing agreement;

(vii) contract or agreement limiting or restricting the ability of the Companies
to engage in any line of business or to compete with any Person or entity; or

(viii) any option, right of first refusal, right of first offer or similar
contract or agreement.

(b) Except as set forth on Schedule 3.15(b), the Companies are not in breach of
or in default under, in any material respect, any of the contracts, obligations
or commitments set forth on Schedule 3.15(a) (collectively, the “Material
Contracts”), and no event has occurred that, with the giving of notice or lapse
of time or both, would constitute such a breach or default. Except as set forth
on Schedule 3.15(b), the execution and delivery of this Agreement and the
Ancillary Agreements and the consummation of the Transactions will not
(i) violate, or conflict with, or result in a breach of any provision of or
constitute a default (or an event which, with the giving of notice, the passage
of time or otherwise would constitute a default) under, or entitle any party
(with the giving of notice, the passage of time or otherwise) to terminate,
accelerate or call a default under, or result in the creation of any Encumbrance
upon any of the properties or assets of the Companies under any of the terms or
conditions of any Material Contract or (ii) require the consent of any party
(other than the Companies) to any Material Contract. The Companies have
furnished Acquiror with a true and complete copy of all Material Contracts, and
with accurate descriptions of all oral Material Contracts as set forth on
Schedule 3.15(a).

SECTION 3.16 Conduct of Business. Since the Balance Sheet Date, the Companies
and BSI (with respect to the BSI Properties) have used reasonable efforts to
preserve the business organization of the Companies and BSI (with respect to the
BSI Properties), to keep available to the Companies the services of all current
officers and employees and to preserve the goodwill of the suppliers, customers,
employees and others having business relations with the Companies and BSI (with
respect to the BSI Properties). Except as set forth on Schedule 3.16, since the
Balance Sheet Date, (i) the Companies have conducted their business in the
ordinary course, have maintained their assets and properties in at least as good
order and condition as existed on the Balance Sheet Date (other than wear and
tear as may be accounted for by reasonable use) and as is reasonably necessary
to continue to conduct their businesses, (ii) BSI has maintained the BSI
Properties in at least as good order and condition as existed on the Balance
Sheet Date (other than wear and tear as may be accounted for by reasonable use)
and as is reasonably necessary to continue to conduct its business, and
(iii) each of the Companies and BSI (with respect to the BSI Properties), as
applicable, has not, except as disclosed on Schedule 3.16:

(a) incurred any material obligation or liability (absolute, accrued, contingent
or other) or any Encumbrance, except in the ordinary course of business
consistent with past practice or in connection with the performance of this
Agreement;

 

23



--------------------------------------------------------------------------------

(b) discharged or satisfied any Encumbrance, or paid or satisfied any obligation
or liability (absolute, accrued, contingent or other), other than liabilities
reflected on the Balance Sheets or incurred since the Balance Sheet Date in the
ordinary course of business consistent with past practice;

(c) increased or established any reserve for taxes or other liabilities on its
books or otherwise provided therefor;

(d) mortgaged, pledged or subjected to any Encumbrance any of the assets or
properties of the Companies or the BSI Properties;

(e) sold, leased, licensed, assigned or transferred any asset, property or
business or canceled any debt or claim or waived any right, except for sales of
inventory in the ordinary course of business consistent with past practice;

(f) granted, offered or committed to any increase in the compensation (including
bonuses and deferred compensation) payable to any officer, director, consultant,
employee or agent of the Companies;

(g) made any loan to any shareholder or former shareholder of the Companies or
any relative or affiliate of any shareholder or former shareholder of the
Companies or redeemed or purchased any of their capital stock, or agreed to take
any such action;

(h) transferred any asset or paid any commission, salary or bonus to any
shareholder or former shareholder of the Companies or any relative or affiliate
of any shareholder or former shareholder of the Companies, other than the
payment of wages or salaries to employees of the Companies in the ordinary
course of business consistent with past practice, or paid any rent, commission
or fee to any shareholder or former shareholder of the Companies or any relative
or affiliate of any shareholder or former shareholder of the Companies;

(i) entered into or agreed to enter into any transaction with or for the benefit
of any shareholder or former shareholder of the Companies or any relative or
affiliate of any shareholder or former shareholder of the Companies;

(j) issued, sold or transferred, or agreed to issue, sell or transfer, any
stock, bond, debenture or other security of the Companies;

(k) experienced material damage, destruction or loss; or

(l) experienced any Material Adverse Change.

SECTION 3.17 Tax Matters.

(a) The Companies in a timely manner have filed all material tax returns and
other reports required of them under all federal, state, local and foreign tax
Laws to which they are subject and have paid all taxes required to be paid by
them, whether or not shown on any tax return. All such returns and reports are
true, correct and complete in all material respects and accurately set forth all
items to the extent required to be reflected or included in such returns by
applicable federal, state, local or foreign tax

 

24



--------------------------------------------------------------------------------

Laws, regulations or rules. The Companies have paid in full or set up an
adequate reserve in respect of all taxes for the periods covered by such
returns, as well as all other taxes, penalties, interest, fines, deficiencies,
assessments and governmental charges that have become due or payable, including
without limitation all taxes that they are obligated to withhold from amounts
paid or payable to or benefits conferred upon employees, creditors and third
parties. The Companies do not have any tax liability for which an adequate tax
reserve has not been established on the Balance Sheets, whether or not disputed,
including any interest and penalty in connection therewith, for all periods
ending on or prior to the Balance Sheet Date.

(b) Except as set forth on Schedule 3.17(b), no examination or audit of any tax
return of the Companies is in progress. All deficiencies proposed as a result of
any tax examination or audit of the Companies have been paid or finally settled
and no issue has been raised in any such examination or audit that, by
application of similar principles, reasonably can be expected to result in the
assertion of a deficiency for any other year not so examined or audited. The
results of any settlement and the necessary adjustments resulting therefrom
properly are reflected in the Balance Sheets or described on Schedule 3.17(b).
There are no grounds for any further tax liability with respect to the years
that have not been examined or audited. There is no outstanding agreement or
waiver made by or on behalf of the Companies for the extension of time for any
applicable statute of limitations, and neither the Companies has requested any
extension of time in which to file any tax return.

(c) There are no tax liens outstanding against any of the assets of the
Companies or Alcomat or the BSI Properties, other than for taxes not yet due and
payable.

(d) The Companies have not executed any closing agreement pursuant to
Section 7121 of the Code or any predecessor provision thereof, or any similar
provision of state or local law.

(e) Neither Company is a party to any tax sharing agreement or similar
arrangement.

(f) The Companies have not agreed, and are not required to make any adjustments
pursuant to Section 481(a) of the Code or any similar provision of state or
local Law by reason of a change in accounting method initiated by either of them
or any other relevant party, and the Companies do not have any knowledge that
the IRS has proposed any such adjustment or change in accounting method, and
there is no application pending with any taxing authority requesting permission
for any changes in accounting methods that relate to the business or assets of
the Companies.

(g) The Companies have not made any payments, are not obligated to make any
payments, and are not a party to any agreement that under any circumstances
could obligate any of them to make payments, in each case that would not be
deductible under Section 280G of the Code.

(h) At all times since its inception, Alleyton has, and prior to the Conversion,
will have been properly treated as an S corporation within the meaning
Section 1361 of the Code and any corresponding provisions of state or local law.
At all times after the Conversion, Alleyton will have been properly treated as a
partnership for U.S. federal income tax purposes. Alcomat was, at all times
prior to its acquisition by Alleyton, properly treated as an S corporation
within the meaning of Section 1361 of the Code and any corresponding provisions
of state or local law. Alcomat was, at all times since its acquisition by
Alleyton and prior to the Subsidiary Conversion will have been, properly treated
as a “qualified Subchapter S subsidiary” within the meaning of Section 1361 of
the Code and any corresponding provisions of state or local law. Alcomat, at all
times after the Subsidiary Conversion, will have been properly treated as an
entity disregarded from its owner for U.S. federal, state and local tax
purposes. Colorado has, at all times since its inception, properly been treated
as a partnership for U.S. federal, state and local income tax purposes,
including for all periods after the Partnership Conversion.

 

25



--------------------------------------------------------------------------------

At all times since its inception, Allied Concrete Pumping LLC (“Allied
Concrete”), a Texas limited liability company, has properly been treated as an
entity disregarded from its owner for U.S. federal, state and local tax
purposes.

(i) As used in this Agreement, the term “tax return” means any report,
statement, form, return or other document or information relating to taxes. As
used in this Agreement, the terms “tax” or “taxes” mean all federal, state,
local and foreign income or gross receipts tax, alternative or add-on minimum
tax, sales and use tax, customs duty and any other tax, charge, fee, levy or
other assessment including without limitation property, transfer, occupation,
service, license, payroll, franchise, excise, withholding, ad valorem,
severance, stamp, premium, windfall profit, employment, rent or other tax,
governmental fee or like assessment or charge of any kind whatsoever, together
with any interest, fine or penalty thereon, addition to tax, additional amount,
deficiency, assessment or governmental charge imposed by any federal, state,
local or foreign taxing authority.

SECTION 3.18 Insurance. Set forth on Schedule 3.18 is a complete list and
description of all policies of insurance, together with the premiums currently
payable thereon, covering (i) damage to goods being manufactured, shipped, held
or otherwise processed by the Companies, (ii) providing for fire, property,
casualty, personal or product liability, workers’ compensation and other forms
of insurance coverage for the Companies, or (iii) providing for fire, property,
casualty and other forms of insurance coverage for the Real Property. All such
policies will be outstanding and in full force and effect at the Closing Date,
and the consummation of the Transactions will not cause a cancellation or
reduction in the coverage of such policies. There was no material inaccuracy in
any application for any such insurance coverage. Except as set forth on Schedule
3.18, there is no claim, action, suit or proceeding arising out of or based upon
any of such policies of insurance, and, to the knowledge of the Seller Parties,
no such claim, action, suit or proceeding is threatened. There is no notice of
any pending or, to the knowledge of the Seller Parties, threatened termination
or premium increase with respect to any of such policies, and the Companies and
BSI (with respect to the BSI Properties) is in compliance with all material
conditions contained therein.

SECTION 3.19 Corporate Name. The corporate names listed on Schedule 3.19
(collectively, the “Names”) constitute all of the corporate names presently used
by the Companies. The Companies have the full legal right to use the Names in
each of the jurisdictions and locations where such Names are used. There is no
actual or, to the knowledge of the Seller Parties, threatened claim by any third
party with respect to the use of the Names or of any actual or proposed use of
the Names or any variations thereof by any third party in conflict with the use
thereof by the Companies.

SECTION 3.20 Transactions with Related Parties. Except as set forth on Schedule
3.20, neither of the Companies has incurred any obligation or liability to, or,
is or has been a party to, any material contract, agreement or transaction with,
or become a creditor of, any shareholder or former shareholder of either of the
Companies or any relative or affiliate of any shareholder or former shareholder
of the Companies.

SECTION 3.21 Bank Accounts. Schedule 3.21 contains an accurate and complete list
of (a) the names and addresses of each bank in which either Company has an
account, (b) the account numbers of such accounts and (c) the authorized
signatories and amounts for such accounts.

SECTION 3.22 Product Liability. Except as set forth in Item 1 of Schedule 3.14,
there are no pending or, to the knowledge of the Seller Parties, threatened
product liability, warranty, material backcharge, material additional work,
field repair or other claims (or, to the knowledge of the Seller Parties, basis
therefor) by any third party (whether based on contract or tort and whether
relating to personal injury, including death, property damage or economic loss)
arising from (a) services rendered by

 

26



--------------------------------------------------------------------------------

the Companies during periods through and including the Closing Date, (b) the
sale, distribution, erection or installation of products by the Companies on or
prior to the Closing Date, or the manufacture of products by the Companies
whether delivered to a customer before or after the Closing Date or (c) the
operation of the Companies’ business or the ownership of the assets of the
Company or the Barton Properties during the period through and including the
Closing Date.

SECTION 3.23 Customers. Set forth on Schedule 3.23 is a complete list of the 25
largest (in terms of dollar volume) customers of each of Alleyton and Alcomat
for the eight month period ended August 31, 2013. Except as set forth on
Schedule 3.23, none of such customers has terminated or indicated an intention
or plan to terminate all or a material part of the services performed for or
orders historically placed by such customers. Except as set forth on Schedule
3.23, the Companies have satisfactory relationships with their major customers,
suppliers and contractors, and the Companies have no reason to believe there
will be any adverse change in any of such relationships, whether by reason of
the consummation of the Transactions or for any other reason. Except as set
forth on Schedule 3.23, to the knowledge of the Seller Parties, none of the
employees primarily responsible for servicing customers listed thereon has
indicated an intention or plan to terminate his or her employment with the
Companies.

SECTION 3.24 Brokerage. Except as set forth on Schedule 3.24, neither Company
nor BSI, nor any employee or agent of any of them, nor any Equityholder dealt
with any finder or broker in connection with the Transactions who may be
entitled to a fee in connection therewith. Any fees payable to any finder or
broker shall be the sole responsibility of the Seller Parties and in no
circumstance shall Acquiror have any liability therefor.

ARTICLE IV.

REPRESENTATIONS AND WARRANTIES OF ACQUIROR

Acquiror represents and warrants to the Sellers, as of the date hereof and as of
the Closing Date as follows:

SECTION 4.1 Organization. Acquiror is duly organized and is validly existing as
a limited liability company in good standing under the Laws of the State of
Delaware.

SECTION 4.2 Authority. Acquiror has the requisite power and authority to execute
and deliver this Agreement and each of the Ancillary Agreements to which it is a
party, to perform its obligations hereunder and thereunder and to consummate the
Transactions. This Agreement and all other agreements to be executed in
connection herewith by Acquiror have been duly executed and delivered by
Acquiror, have been effectively authorized by all necessary action by Acquiror,
and constitute legal, valid and binding obligations of Acquiror, enforceable in
accordance with their respective terms.

SECTION 4.3 Governmental Authorization. The execution and delivery by Acquiror
of this Agreement does not, and the consummation of the Transactions will not,
require the Acquiror to obtain any consent, approval, order or authorization by,
any Governmental Authority pursuant to any Law applicable to the Acquiror except
as required under the HSR Act.

SECTION 4.4 Non-Contravention. The execution and delivery by Acquiror of this
Agreement does not, and the consummation of the Transactions will not,
(a) violate any provision of the Organizational Documents of Acquiror,
(b) result in a violation of any Law applicable to Acquiror or (c) conflict with
or result in a breach of, require a consent, create an event of default (or
event that, with the giving of notice or lapse of time or both, would constitute
an event of default) under, or give any third party the right to terminate,
accelerate or modify any obligation or benefit under, any contract, agreement,
mortgage, license, Permit, lease, indenture, instrument, order, arbitration
award, judgment or decree to

 

27



--------------------------------------------------------------------------------

which Acquiror is a party or by which it is bound or affected, except, with
respect to Sections 4.4(b) and (c) hereof, as would not be reasonably expected
to prevent, materially delay or materially impede the performance by Acquiror of
its obligations under this Agreement.

SECTION 4.5 Litigation. There is no pending or, to the knowledge of Acquiror,
threatened Proceeding against Acquiror before or by any court or Governmental
Authority that would be reasonably expected to prevent, materially delay or
materially impede the performance by Acquiror of its obligations under this
Agreement.

SECTION 4.6 Brokerage. None of Acquiror or any employee or agent of Acquiror has
dealt with any finder or broker in connection with any of the Transactions or
the negotiations looking toward the consummation of such transactions who may be
entitled to a fee in connection therewith. Any fees payable to any finder or
broker shall be the sole responsibility of Acquiror.

ARTICLE V.

COVENANTS

SECTION 5.1 Access.

(a) From the date hereof through the Closing Date, the Companies and BSI will
give Acquiror and its financial advisors, legal counsel, independent accountants
and other Representatives full access during normal business hours to all
properties, documents, contracts, employees, books and records (including, but
not limited to, loss information pertaining to workers’ compensation, general
liability and automobile liability insurance) of the Companies, their respective
Subsidiaries and the BSI Properties and will furnish Acquiror with copies of
such documents (certified if so requested) and with such financial, operating
and other data and information with respect to the Companies and the BSI
Properties as Acquiror from time to time reasonably may request.

(b) From the date hereof through the Closing Date, the Companies and BSI will
permit Representatives of Acquiror to be present at each facility of the
Companies and the BSI Properties and to observe the conduct of the business of
the Companies at any time during normal business hours.

SECTION 5.2 Conduct of the Business of the Companies.

(a) From the date hereof through the Closing Date, the Sellers and the Companies
will use their respective reasonable best efforts to preserve the business of
the Companies, keep available to the Companies the services of all current
officers and substantially all key employees and preserve the goodwill of, and
relationships with, the suppliers, customers, employees and others having
business relations with the Companies and BSI. The covenants and agreements in
this Agreement including, but not limited to, those covenants and agreements in
this Article V to be performed by or with respect to the Companies shall include
and apply equally to subsidiaries of the Companies to the same extent as they
apply to the Companies themselves.

(b) From the date hereof through the Closing Date, except as consented to in
writing by Acquiror, the Companies and BSI will continue the operation of the
business of the Companies and BSI (with respect to the BSI Properties) in
compliance with all applicable Laws and in the ordinary course consistent with
past practice, and will maintain the assets, properties and rights of the
Companies and the BSI Properties in at least as good order and condition as
exists on the date hereof, subject to ordinary wear and tear; provided that the
Companies may dividend Cash to the Equityholders provided that such Cash is not
to be added to the Closing Date Companies Purchase Price in Section 2.5(a).
Without limiting the generality of the foregoing, from the date hereof through
the Closing Date, the Companies

 

28



--------------------------------------------------------------------------------

and BSI, in respect of the Companies or the BSI Properties, as applicable, shall
not do or propose to do, directly or indirectly, any of the following without
the prior written consent of Acquiror:

(i) incur, discharge or satisfy any material obligation or liability (absolute,
accrued, contingent or other) or any Encumbrances, except in the ordinary course
of business consistent with past practice;

(ii) increase or establish any reserve for taxes or other liabilities on its
books or otherwise provide therefor, except for taxes or other liabilities
relating to the ordinary course operations of the Companies since the date of
the Balance Sheets; write up or down the value of inventory or determine as
collectible any notes or accounts receivable that were previously considered to
be uncollectible, except (A) aggregate inventory shall be revalued at
December 31, 2013 in accordance with GAAP as agreed by the parties and (B) for
write-ups or write-downs in accordance with GAAP in the ordinary course of
business consistent with past practice; or voluntarily make any change in any of
its methods of accounting or in any of its accounting principles or practices;

(iii) except as disclosed on Schedule 5.2(b)(iii), lease, license, sell, assign,
transfer or encumber any asset, property or business, including any Owned
Property or waive or permit to lapse any right or claim, except in the ordinary
course of business consistent with past practice;

(iv) make any loan to any Equityholder or any relative or affiliate of any
Equityholder, transfer any asset to any Equityholder or any relative or
affiliate of any Equityholder other than the payment of wages or salaries to
Equityholders who are also employees of the Companies in the ordinary course of
business and as disclosed on Schedule 5.2(b)(iv); or enter into or agree to
enter into any transaction with or for the benefit of any Equityholder or any
relative or affiliate of any Equityholder other than the Transactions;

(v) acquire, whether by merger or otherwise, any Person or any line of business
from or a substantial portion of the assets of, or any equity of, any Person or
acquire any real property interests other than the Owens Property;

(vi) except for the Subsidiary Conversion, the Partnership Conversion and the
Conversion, reclassify or change in any manner the outstanding shares of capital
stock, limited or general partnership interest or other ownership interests of
the Companies or agree to issue, sell, transfer, pledge, encumber or deliver any
stock, bond, debenture or other security of the Companies;

(vii) grant any increase in the compensation payable to any officer, director,
consultant, employee or agent of the Companies, except for increases in the
compensation payable in the ordinary course of business consistent with past
practice to employees (other than key employees) in amounts and at times
consistent with past practice; enter into or amend any contract for the
employment of any officer, employee or other person that is not terminable upon
30 days’ notice or less, except for accrued vacation pay for past services;
enter into any contract or collective bargaining agreement with any labor union;
enter into or agree to enter into any bonus, pension, profit-sharing,
retirement, stock purchase, stock option, deferred compensation, incentive
compensation, hospitalization, insurance or similar plan, contract or
understanding providing for employee benefits; or make any payment or a
contribution under any ERISA Plan or Non-ERISA Plan or incur any obligation to
make any such payment or contribution that is not in accordance with the usual
past practice of the Companies;

(viii) enter into any contract except in the ordinary course of business
consistent with past practice, for the sale of goods or the performance of
services for or by the Companies that is not terminable upon 30 days’ notice or
less without penalty; enter into any contract continuing for a period of

 

29



--------------------------------------------------------------------------------

more than three months from its date that is not terminable upon 30 days’ notice
or less without penalty; enter into any agreement or instrument relating to the
borrowing or lending of money or extension of credit or the making of any
investment or capital contribution; or guarantee or indemnify any Person or
entity with respect to any obligation for borrowed money or otherwise, excluding
endorsements made for collection; or make or permit to be made any amendment,
modification, cancellation or termination of any material contract, agreement,
lease, license, finance agreement or written evidence of indebtedness;

(ix) extend credit in excess of $100,000 to any customer (other than Allied
Concrete, Sand Express/Quickcrete, Allied and Cemex) or depart from the normal
and customary trade, discount and credit policies of the Companies;

(x) settle any administrative or judicial proceedings;

(xi) make or revoke any material tax election or file any amended tax return,
including with respect to Alcomat, Allied Concrete and any other Subsidiaries of
either of the Companies;

(xii) terminate or fail to renew any Permit relating to the business or assets
of the Companies or the BSI Properties;

(xiii) amend the certificate of incorporation, the bylaws or other
organizational documents of the Companies other than in connection with the
Conversion, the Partnership Conversion and the Subsidiary Conversion; or

(xiv) agree, authorize or commit to do any of the foregoing.

SECTION 5.3 Third Party Consents.

(a) The Equityholders, CGC and BSI will, at their cost and expense (and not at
the expense of the Companies) obtain or cause to be obtained all consents,
waivers, approvals, amendments and authorizations required to satisfy the
condition in Section 7.8 hereof.

(b) The Equityholders, CGC, BSI and Acquiror shall use all commercially
reasonable efforts to take, or cause to be taken, all appropriate action to do,
or cause to be done, all things necessary, proper or advisable under applicable
Law or otherwise to (i) obtain from Governmental Authorities and any individual,
corporation, partnership, limited liability company, limited liability
partnership, syndicate, person, trust, association, organization or other entity
(“Person”) all consents, approvals, authorizations, qualifications and orders as
are necessary for the consummation of the Transactions (provided, that, other
than the Equityholders, CGC’s and BSI’s obligations pursuant to Section 5.3(a),
no party shall be required to (and the Companies shall not without the consent
of Acquiror) incur direct costs or expenses for the foregoing consents and
similar items in this clause), (ii) promptly make all necessary filings, and
thereafter make any other required submissions, with respect to this Agreement
and the Ancillary Agreements required under applicable Law and (iii) have
vacated, lifted, reversed or overturned any order, decree, ruling, judgment,
injunction or other action (whether temporary, preliminary or permanent) (an
“Order”) that is then in effect and that enjoins, restrains, conditions, makes
illegal or otherwise restricts or prohibits the consummation of the
Transactions. In furtherance and not in limitation of the foregoing, the
Equityholders, CGC, BSI and the Companies shall permit Acquiror reasonably to
participate in the defense and settlement of any claim, suit or cause of action
relating to this Agreement, the Ancillary Agreements or the Transactions, and
such parties shall not settle or compromise any such claim, suit or cause of
action without Acquiror’s written consent. Notwithstanding anything herein to
the contrary, Acquiror shall not be required by this Section 5.3 to take or
agree to undertake any action, including litigation or entering into any consent
decree, hold separate order or other arrangement,

 

30



--------------------------------------------------------------------------------

including any of the foregoing that would (A) require the divestiture of any
assets of Acquiror or any of its affiliates or any portion of the assets of the
Companies or the BSI Properties or (B) limit Acquiror’s freedom of action with
respect to, or its ability to consolidate and control, the Companies or their
assets or business or the BSI Properties or any of Acquiror’s or its affiliates’
other assets or businesses or (C) limit Acquiror’s ability to acquire or hold,
or exercise full rights of ownership with respect to, the Equity Interests.

SECTION 5.4 Notice of Default of the Seller Parties.

(a) The Sellers will promptly give notice to Acquiror of the occurrence of any
event known to any of them, or the failure of any event to occur known to any of
them, that results in a breach of any representation or warranty by any of them,
or a failure by any of them, to comply with any covenant, condition or agreement
contained herein.

(b) The Sellers will take all actions necessary to render accurate as of the
Closing Date their respective representations and warranties contained herein,
(ii) refrain from taking any action that would render any such representation or
warranty inaccurate as of such time and (iii) perform or cause to be satisfied
each covenant or condition to be performed or satisfied by them as contemplated
by this Agreement.

SECTION 5.5 Non-Compete and Non-Solicitation.

(a) In order that Acquiror may have and enjoy the full benefit of the Business
and in consideration of, among other things, the consideration provided by
Acquiror pursuant to this Agreement and the entry into the Ancillary Agreements,
during the period from the date hereof through the seventh anniversary of the
date hereof (the “Non-Compete Period”), no Seller Party will:

(i) directly or indirectly, engage or invest in, own, manage, operate, finance,
control or participate in the ownership, management, operation, financing, or
control of, be employed by, associated with, or in any manner connected with,
lend any credit to, or render services or advice to or consult with, any Person,
business, firm, corporation, partnership, association, joint venture or other
entity or individual that engages in or conducts any business engaged in by the
Companies or BSI as of the Closing Date, including the Business, anywhere within
150 miles from any of the operating facilities of the Companies or the BSI
Properties; provided, however, the Seller Parties may collectively own less than
1% of the outstanding shares of any class of securities of any enterprise that
conducts such business (but without otherwise participating in the activities of
such enterprise) if such securities are listed on any national or regional
securities exchange or have been registered under Section 12(g) of the
Securities Exchange Act of 1934, as amended;

(ii) except as set forth in Schedule 5.5, directly or indirectly, either for
himself, herself, itself or any other Person or entity, hire any of the officers
or directors or other persons employed by the Companies, or Acquiror or its
affiliates (with respect to the Business) and their respective successors or
assigns, or solicit or induce such persons to leave the employ of the Companies
or Acquiror or its affiliates (with respect to the Business);

(iii) directly or indirectly, approach or seek business from any Customer (as
defined below), refer business from any Customer to any enterprise or business
or be paid commissions based on business sales received from any Customer by any
enterprise or business. For purposes of this Section 5.5, the term “Customer”
means any Person, firm, corporation, partnership, association or other entity to
which the Companies, Acquiror or their affiliates or any of their successors or
assigns, provided goods or services during the 36-month period prior to the time
at which any determination shall be made that any

 

31



--------------------------------------------------------------------------------

such Person, firm, corporation, partnership, association or other entity is a
Customer. For the purposes of this Agreement, the term “affiliate” shall mean
any entity controlling, controlled by or under common control with the named
party;

(iv) disparage the Companies, Acquiror or any of their affiliates in any way
which could adversely affect the goodwill, reputation or business relationships
of the foregoing with the public generally, or with any of their customers,
suppliers or employees; or

(v) directly or indirectly, either for himself, herself, itself or any other
Person or entity, acquire, or negotiate and/or enter into a lease, royalty
arrangement or similar agreement related to the development or exploitation of
aggregate reserves or otherwise, relating to, the Trust Property, or render
services or advice to or consult with any other Person in connection therewith.

(b) Each of the Seller Parties acknowledges that the restrictions imposed by
this Agreement are fully understood by such Person, are fair and reasonable, and
will not preclude such Person from becoming gainfully employed following the
execution of this Agreement. Each Seller Party further acknowledges and agrees
that the payments to be made to it pursuant to this Agreement are sufficient
consideration for its obligations under Section 5.5(a).

(c) If any of the provisions of this Section 5.5 shall otherwise contravene or
be invalid under the Laws of any state or other jurisdiction where it is
applicable but for such contravention or invalidity, such contravention or
invalidity shall not invalidate all of the provisions of this Section 5.5, but
rather this Section 5.5 shall be reformed and construed, insofar as the Laws of
that state or jurisdiction are concerned, as not containing the provision or
provisions, but only to the extent that they are contravening or are invalid
under the Laws of that state or jurisdiction, and the rights and obligations
created hereby shall be reformed and construed and enforced accordingly. In the
event of a breach or violation by any Seller Party of this Section 5.5, Acquiror
shall have the right to pursue all legal remedies provided for herein and,
notwithstanding recovery of any such remedy, the Non-Compete Period as to such
Seller Party shall be tolled until such breach or violation has been cured.

(d) Each Seller Party acknowledges that Acquiror will have no adequate remedy at
law and may suffer irreparable damage if any of the Seller Parties breach or
fail to perform any of their obligations in this Agreement, including, without
limitation, Section 5.5, Section 5.6, Section 5.8 and Section 5.13(b).
Accordingly, each of the Seller Parties agrees that Acquiror shall have the
right, in addition to any other rights which it may have, to specific
performance and equitable injunctive relief if any of the Seller Parties shall
fail or threaten to fail to perform any of their obligations hereunder. In
connection therewith, each of the Seller Parties waive the claim or defense that
adequate remedy at law exists.

(e) For the avoidance of doubt, the parties hereto agree that, other than as set
forth in Section 5.5(a)(v), this Section 5.5 does not restrict or prohibit the
Seller Parties from owning, leasing or using real property for purposes other
than in connection with a Business or related activities engaged in by the
Companies prior to the Closing Date. The parties hereto also agree that this
Section 5.5 does not restrict Perry Glen Shepard’s ability to engage or invest
in, own, manage, operate, finance or control the factoring business that he owns
as of the date of this Agreement.

SECTION 5.6 Confidentiality.

(a) Until the Closing Date, each of the parties shall, and shall cause its
affiliates and officers, directors, principals, employees, advisors, auditors,
agents and other representatives (collectively, “Representatives”) to, keep
confidential, disclose only to its

 

32



--------------------------------------------------------------------------------

affiliates or Representatives and use only in connection with the Transactions
all information and data obtained by them from the other party or its affiliates
or Representatives relating to such other party, the Companies, the BSI
Properties or the Transactions (other than information or data that is or
becomes available to the public other than as a result of a breach of this
Section 5.6 or that was known to such party at the time of receipt), unless
disclosure of such information or data is required by applicable Law. In the
event that the Transactions are not consummated, each party shall, and shall use
its commercially reasonable efforts to cause its affiliates and Representatives
to, promptly return to the other party or destroy all documents (including all
copies thereof) containing any such information or data.

(b) For a period of seven years following the Closing Date, the Sellers shall
not, and each Seller shall cause its affiliates and Representatives and its
respective affiliates not to, use for its or their own benefit or divulge or
convey to any third party, any Confidential Information; provided, however, that
each Seller and their respective affiliates may furnish such portion (and only
such portion) of the Confidential Information as such party reasonably
determines it is legally obligated to disclose if: (i) it receives a request to
disclose all or any part of the Confidential Information under the terms of a
subpoena, civil investigative demand or Order issued by a Governmental
Authority; (ii) to the extent not inconsistent with such request, it notifies
Acquiror of the existence, terms and circumstances surrounding such request and
consults with Acquiror on the advisability of taking steps available under
applicable Law to resist or narrow such request; (iii) it exercises its
commercially reasonable efforts to obtain an Order or other reliable assurance
that confidential treatment will be accorded to the disclosed Confidential
Information; and (iv) disclosure of such Confidential Information is required to
prevent the Seller Parties or such affiliate from being held in contempt or
becoming subject to any other penalty under applicable Law. For purposes of this
Agreement, “Confidential Information” consists of this Agreement, all
information and data relating to the Companies, the assets and business of the
Companies and the BSI Properties (including intellectual property, customer and
supplier lists, pricing information, marketing plans, market studies, client
development plans, business acquisition plans and all other information or
data), and the Transactions, except for data or information that is or becomes
available to the public other than as a result of a breach of this Section 5.6.

(c) Effective as of the Closing, the Sellers hereby assign to Acquiror all their
respective right, title and interest in and to any confidentiality agreements
entered into by them and each Person (other than Acquiror and its affiliates and
Representatives) who entered into any such agreement or to whom Confidential
Information was provided in connection with any transaction involving the
acquisition or purchase of all or any portion of the Companies or any of the
Companies’ assets or the BSI Properties Interests. From and after the Closing,
the Sellers will take all actions reasonably requested by Acquiror in order to
assist in enforcing the rights so assigned. The Sellers shall use their
commercially reasonable efforts to cause any such Person to return to the
Sellers any documents, files, data or other materials constituting Confidential
Information that was provided to such Person in connection with the
consideration of any such transaction.

SECTION 5.7 Public Announcements. On and after the date hereof and through the
Closing Date, the parties shall consult with each other before issuing any press
release or otherwise making any public statements with respect to this
Agreement, the Ancillary Agreements or the Transactions, and none of the Seller
Parties or TBGSI on the one hand or Acquiror on the other hand shall issue any
press release or make any public statement prior to obtaining the other party’s
written approval, which approval shall not be unreasonably withheld, except that
no such approval shall be necessary to the extent disclosure may be required by
applicable Law or any listing agreement of any party hereto or its affiliates.

 

33



--------------------------------------------------------------------------------

SECTION 5.8 Exclusivity.

(a) The Companies, TBGSI and the Sellers agree that between the date of this
Agreement and the earlier of the Closing and the termination of this Agreement,
the Companies, TBGSI and the Sellers shall not and shall not permit any of their
respective affiliates or Representatives to:

(i) solicit, initiate, consider, encourage or accept any other proposals or
offers from any Person relating to any direct or indirect acquisition or
purchase of all or any portion of the Equity Interests, assets of the Companies,
the BSI Properties or any other equity interests in the Companies, whether
effected by sale of assets, sale or issuance of equity, merger, consolidation,
equity exchange or otherwise, other than inventory to be sold in the ordinary
course of business consistent with past practice; or

(ii) participate in any discussions, conversations, negotiations or other
communications regarding, or furnish to any other Person any information with
respect to, or otherwise cooperate in any way, assist or participate in,
facilitate or encourage any effort or attempt by any other Person to seek to do
any of the foregoing.

(b) The Companies, TBGSI and the Sellers shall cease and cause to be terminated
all existing discussions, conversations, negotiations and other communications
with any Persons conducted heretofore with respect to any of the foregoing.

(c) The Companies, TBGSI and the Sellers shall notify Acquiror promptly, but in
any event within 24 hours, orally and in writing if any such proposal or offer,
or any inquiry or other contact with any Person with respect thereto, is made.
Any such notice to Acquiror shall indicate in reasonable detail the identity of
the Person making such proposal, offer, inquiry or other contact and the terms
and conditions of such proposal, offer, inquiry or other contact. The Companies,
TBGSI and the Sellers shall not release any Person from, or waive any provision
of, any confidentiality or standstill agreement to which the Companies, TBGSI or
a Seller is a party or beneficiary, without the prior written consent of
Acquiror.

SECTION 5.9 Financing.

(a) The Companies, TBGSI and the Seller Parties shall provide Acquiror and its
affiliates and Representatives with such cooperation and assistance in
connection with the arrangement of financing for the Transactions as may be
requested by Acquiror, including (i) participating in meetings, presentations,
due diligence sessions, drafting sessions and sessions with prospective lenders,
investors and rating agencies in connection with the financing, (ii) assisting
with the timely preparation of materials for bank information memoranda,
prospectuses, private placement memoranda, financial statements (including pro
forma financial statements), rating agency presentations or similar document(s)
required in connection with such financing, (iii) furnishing Acquiror and its
affiliates and their financing sources as promptly as is practicable (and in any
event no later than 30 days prior to the Closing Date) or, in the case of
quarterly or annual financial statements that have not been delivered prior to
the date hereof, by a date that is not later than 45 days after the end of the
relevant fiscal quarter in respect of unaudited financial statements or 90 days
after the end of the relevant fiscal year in respect of audited financial
statements) with financial statements, financial books and records, reports,
projections and other information regarding the Companies and their businesses
and operations and the BSI Properties, (iv) facilitating the pledging of
collateral in connection with the financing (including obtaining and delivering
any pay-off letters or other cooperation in connection with the repayment or
other retirement of existing indebtedness and the release and termination of any
and all related liens) on or prior to the Closing Date, (v) causing the taking
of corporate actions (subject to the occurrence of the Closing) by the Companies
that are

 

34



--------------------------------------------------------------------------------

reasonably necessary to permit the completion of the financing, (vi) using
reasonable efforts to obtain accountants’ comfort letters, surveys,
environmental reports and third party consents necessary to permit the
completion of the financing, (vii) facilitating the execution and delivery (at
the Closing) of guarantees, mortgages or other definitive documents relating to
the financing and (viii) cooperating reasonably with Acquiror’s and affiliates
financing sources’ due diligence and with their efforts to obtain guarantees and
to obtain and perfect security interests in assets intended to constitute
collateral securing such financing, with such cooperation occurring prior to or
simultaneously with the Closing Date, but the execution of any guarantee or
security arrangement not taking effect until the Closing Date.

(b) The Companies, TBGSI and the Seller Parties shall cause their legal counsel
to render and provide reasonable assistance to Acquiror and Acquiror’s counsel
in connection with the rendering of any legal opinions as may be reasonably
necessary in connection with the financing, in each case in customary form and
of customary scope for the applicable jurisdiction and a transaction such as the
financing.

SECTION 5.10 Notice of Default of Acquiror.

(a) Acquiror will promptly give notice to the Seller Representative of the
occurrence of any event known to Acquiror, or the failure of any event known to
Acquiror to occur, that results in a breach of any representation or warranty by
Acquiror or a failure by Acquiror to comply with any covenant, condition or
agreement contained herein.

(b) Acquiror will (i) take all actions necessary to render accurate as of the
Closing Date its representations and warranties contained herein, (ii) refrain
from taking any action that would render any such representation or warranty
inaccurate as of such time and (iii) perform or cause to be satisfied each
covenant to be performed or satisfied by it as contemplated by this Agreement.

SECTION 5.11 Title Documents.

(a) Prior to the Closing, the Companies, TBGSI and the Seller Parties will at
their cost and expense (other than the cost of premiums for additional title and
leasehold insurance that Acquiror requests that they obtain at Acquiror’s cost)
(i) use their good faith efforts to obtain estoppels, warranty deeds, good and
marketable title, title reports, title and leasehold insurance (in form and
substance satisfactory to Acquiror), correct defects and imperfections of title
and remove Encumbrances, other than Permitted Encumbrances (which term does not
include any amendments or supplements to the Schedules for the purposes of this
Section 5.11), for each of the parcels of Real Property (including parcels that
the Companies purport to own but may not be titled in their name as of the date
hereof ), and (ii) use their good faith efforts to take such steps as otherwise
may be necessary to ensure that the Representations and Warranties of the
Sellers and TBGSI set forth in Section 3.7 hereof are true and correct as of the
Closing Date. If the Companies and Seller Parties fail to perform their
obligations under this Section 5.11, Acquiror shall have the right, but not the
obligation, in its discretion, prior to the Closing, to satisfy these
obligations and charge Seller Parties for the cost relating thereto.
Notwithstanding the foregoing, the parties agree that matters relating to title
to each of the parcels of Real Property set forth on Schedule 3.7(c) as owned by
Alcomat (collectively, the “Alcomat Properties”) are addressed in
Section 5.11(b), and not this Section 5.11(a).

(b) Prior to Closing, Alleyton will, at its cost and expense, obtain, or cause
Alcomat to obtain, a title insurance policy for each Alcomat Property with a
value to be agreed on by Acquiror and the Alleyton Sellers (collectively, the
“Alcomat Title Insurance Policies”). The Alleyton Sellers will provide the title
commitment for each Alcomat Title Insurance Policy to Acquiror for review, and
Acquiror will notify the Alleyton Sellers of any Encumbrances set forth thereon
to which Acquiror objects (collectively, the “Alcomat Title Objections”). The
Alleyton Sellers will use their good faith efforts to remove the Alcomat Title
Objections from the Alcomat Title Insurance Policies prior to Closing.

 

35



--------------------------------------------------------------------------------

(c) Prior to Closing, Alleyton will, at its cost and expense, obtain a title
insurance policy for the Owens Property with a value equal to the purchase price
of the Owens Property set forth in the Owens Purchase Agreement (the “Owens
Title Insurance Policy”). Prior to Closing, Acquiror will notify the Alleyton
Sellers of any Encumbrances set forth on the title insurance commitment for the
Owens Property to which Acquiror objects (collectively, the “Owens Objections”).
The Alleyton Sellers will use their reasonable best efforts to remove the Owens
Title Objections from the title insurance policy for the Owens Property prior to
Closing. Prior to Closing, Alleyton will deliver to Acquiror a true and complete
copy of the survey of the Owens Property. Acquiror will notify the Alleyton
Sellers of any discrepancies in the survey of the Owens Property to which
Acquiror objects. The Alleyton Sellers will use their good faith efforts to
correct such discrepancies prior to Closing.

(d) Provided that they have used their good faith efforts, the Companies, TBGSI
and the Seller Parties shall not have any liability to Acquiror for the
termination of this Agreement related to the failure to satisfy the goals of
those efforts as set forth in this Section 5.11.

SECTION 5.12 Financial Reporting. Prior to and after the Closing, the Seller
Parties shall and shall cause their affiliates and Representatives to cooperate
with Acquiror in connection with, and use reasonable best efforts to provide to
Acquiror any information (including annual, quarterly, monthly and other
financial statements and information related to the Companies and their
businesses and operations and the BSI Properties) reasonably requested by
Acquiror in connection with, in compliance with any reasonable deadline imposed
by Acquiror, Acquiror’s or any of its affiliate’s compliance with any Law or
GAAP requirement applicable to it.

SECTION 5.13 Trust Property. From the date hereof through the Closing Date, the
Major Sellers will each use their respective good faith efforts to negotiate and
assist Alleyton in its efforts to enter into an agreement with RES/VLS Real
Estate Limited Partnership (or its assignee) for the lease, on commercially
reasonable terms, of that certain piece of real property known as the Trust
Property as more fully described on Schedule 5.13(a) hereto (the “Trust
Property”); provided, however, that neither Alleyton nor any Seller Party shall
enter into any lease or acquisition agreement relating to the Trust Property
without the prior written consent of Acquiror. Provided that the Seller Parties
have used good faith efforts to comply with their obligations under this
Section 5.13(a): none of the Seller Parties shall have any liability to Acquiror
if Alleyton does not enter into a lease for the Trust Property as contemplated
by this Section 5.13(a), and the consideration to be paid under this Agreement
at or after Closing shall not be adjusted because Alleyton has not entered into
such lease.

SECTION 5.14 Waiver of Buy-Sell Agreements. Each Company and Equity Seller that
is a party to the Buy-Sell Agreement, dated as of January 1, 2013, among Todd
Barten, Perry Glen Shepard, Frank Bantle, Sr., Steve Rhodes, Johnny Cook and
Alleyton or to the Buy-Sell Agreement, dated as of January 1, 2013, among Todd
Barten, Perry Glen Shepard, Steve Rhodes, Johnny Cook, Colorado and CGC
(together, the “Buy-Sell Agreements”) hereby waives any rights exercisable by
such Company or Equity Seller pursuant to the Buy-Sell Agreements in connection
with the Transactions.

SECTION 5.15 Colorado County Aggregates Reserves. During the Non-Compete Period,
upon Acquiror’s request from time to time, the Major Sellers will use their
respective good faith efforts to assist Acquiror with any opportunities that may
arise to acquire or “lease” aggregates in Colorado County, Texas (any agreements
for such acquisitions or leases, the “Colorado County Aggregates Reserves
Agreements”). In addition, if either of the Major Sellers, directly or
indirectly, either for himself or any

 

36



--------------------------------------------------------------------------------

other Person, has the opportunity to negotiate and/or enter into a Colorado
County Aggregates Reserves Agreement, whether or not such opportunity arose out
of a request by Acquiror, the Major Sellers will notify Acquiror of such
opportunity and provide it with the details thereof. The Acquiror’s rights and
Major Sellers’ obligations hereunder are in addition to the rights and
obligations set forth in the Noncompete provisions of Section 5.5 hereof and the
provisions of Section 5.13 hereof regarding the Trust Lease.

SECTION 5.16 Schedule Amendments. The Sellers and TBGSI shall (and are hereby
permitted to) supplement or amend the Disclosure Schedules so that such
schedules and related representations and warranties are true and correct as
soon as possible after the date hereof and in no case later than such date (the
“Cut-Off Date”) as is necessary to allow sufficient time prior to the
Termination Date for financing of the Transactions contemplated by Acquiror to
be secured on the basis of the final Disclosure Schedules. No such supplements
or amendments to any Disclosure Schedules shall be made, nor shall be effective
even if purported to be made, on or after the Cut-Off Date. The exact date to be
established for the Cut-Off Date shall be agreed by the parties hereto as soon
as possible after the date hereof, subject to the mutual reasonable consent of
the parties hereto based on the time reasonably required for the Sellers and
TBGSI to complete the Disclosure Schedules while allowing sufficient time prior
to the Termination Date to allow the Acquiror to secure the financing
contemplated by Acquiror to fund the Transactions which the parties recognize
requires finalized Disclosure Schedule. The Sellers and TBGSI shall have no
liability under this Agreement whether or not the Closing occurs for any
misrepresentations made as of the date hereof that are corrected by such
supplements or amendments to such Disclosure Schedules prior to the Cut-Off
Date. The parties agree that the Closing Share percentages set forth on Schedule
2.9(c)(i) may be amended prior to Closing by the Seller Representative, once the
Estimated Purchase Price has been determined.

SECTION 5.17 Vox Property Development. The Companies and BSI shall continue to
develop the Vox Property in the ordinary course of business consistent with past
practice.

SECTION 5.18 Brune Lease and Adjacent Property.

(a) Prior to the Closing, Alleyton may transfer and assign to BSI the Brune
Lease, which relates to that certain piece of real property known as the Brune
Property as more fully described on Schedule 5.18(a) hereto (the “Brune
Property”). The parties hereto agree that the use of the Brune Property and the
Adjacent Property following the Closing is subject to Section 5.5. Prior to the
Closing, the Sellers will (i) permit Acquiror and its Representatives to access
the Brune Property and the Adjacent Property in order to test such property,
including by performing intrusive studies, for the presence of aggregates and
(ii) otherwise facilitate such testing.

(b) For the purposes of this Section 5.18:

(i) The “Adjacent Property” means that certain piece of real property adjacent
to the Brune Property as more fully described on Schedule 5.18(b) hereto.

(ii) The “Brune Lease” means the Sand and Gravel Lease, dated August 14, 2008,
between Marjorie S. Brune, individually and as trustee of the Marjorie S. Brune
Revocable Living Trust, Herman Willie Brune and Elena Brune Hollub and Alleyton.

SECTION 5.19 Appraisals. Upon Acquiror’s request, the Seller Parties and BSI
will obtain, prior to Closing, at Acquiror’s expense, appraisals of the parcels
of Real Property designated by Acquiror from a third-party appraiser selected by
Acquiror.

 

37



--------------------------------------------------------------------------------

ARTICLE VI.

INDEMNIFICATION

SECTION 6.1 Indemnification of Acquiror. Subject to the limitations set forth in
this Article VI, the Major Sellers shall, jointly and severally (collectively,
the “Seller Indemnifying Parties”), indemnify and hold harmless the Companies,
Acquiror and their affiliates (collectively, the “Acquiror Indemnified Parties”)
in respect of any and all claims, losses, damages, liabilities, whether or not
due and payable, and expenses (including, without limitation, settlement costs
and any legal or other expenses for investigating or defending any actions or
threatened actions, including with respect to enforcement of such indemnity)
(“Losses”) incurred or sustained by the Acquiror Indemnified Parties in
connection with each and all of the following, together with interest on cash
disbursements from the date of disbursement by the Acquiror Indemnified Parties
in connection therewith at the then current London Interbank Offered Rate plus
5% (“LIBOR Rate”):

(a) any breach of representations or warranties made by the Sellers or TBGSI in
this Agreement (including any Schedules, as they may have been supplemented or
amended in accordance with Section 5.16, or Exhibits hereto), any Ancillary
Agreement or in any certificate delivered by any of the Sellers (or the Seller
Representative on their behalf) hereunder or thereunder, including the
certificate delivered pursuant to Section 7.1 (disregarding for this purpose the
words “material,” “materiality,” “material adverse effect” or similar terms in
such representations and warranties);

(b) the breach of any covenant, agreement or obligation of the Sellers (or the
Companies with respect to breaches occurring prior to the Closing) or TBGSI
contained in this Agreement, any Ancillary Agreement or any other document
contemplated hereby or thereby, including the certificate contemplated by
Section 7.1;

(c) any and all Excluded Liabilities and Losses arising with respect to the
claims listed on Schedule 6.1(c) hereto; and

(d) any and all Environmental Damages.

SECTION 6.2 Indemnification by Acquiror. Subject to the limitations set forth in
this Article VI, Acquiror (the “Acquiror Indemnifying Party” ) shall indemnify
and hold harmless the Sellers and their affiliates (collectively, the “Seller
Indemnified Parties”) in respect of any and all Losses, whether or not due and
payable incurred or sustained by the Seller Indemnified Parties in connection
with each and all of the following, together with interest equal to the LIBOR
Rate (as herein defined) on cash disbursements from the date of disbursement:

(a) any breach of representations or warranties made by Acquiror in this
Agreement (including any Schedules or Exhibits hereto), any Ancillary Agreement
or in any certificate delivered by Acquiror hereunder or thereunder, including
the certificate delivered pursuant to Section 8.1 (disregarding for this purpose
the words “material,” “materiality,” “material adverse effect” or similar terms
in such representations and warranties); and

(b) the breach of any covenant, agreement or obligation of Acquiror contained in
this Agreement, any Ancillary Agreement or any other document contemplated
hereby or thereby, including the certificate contemplated by Section 8.1.

The Acquiror Indemnifying Party and the Seller Indemnifying Parties are together
the “Indemnifying Parties.” The Seller Indemnified Parties and the Acquiror
Indemnified Parties are together the “Indemnified Parties.”

 

38



--------------------------------------------------------------------------------

SECTION 6.3 Limitations on Indemnification.

(a) Threshold. Except as provided in Section 6.3(c), no Indemnified Party shall
be permitted to enforce any claim for indemnification pursuant to this Agreement
based on Sections 6.1(a) or 6.2(a), respectively against any Indemnifying Party
until in each case the aggregate amount of such respective claims exceeds
$1,000,000 (the “Threshold Amount”). Once claims pursuant to such respective
Sections 6.1(a) or 6.2(a), as the case may be, in excess of the Threshold Amount
have been asserted by such Indemnified Party against such Indemnifying Parties
in the aggregate, all such claims may be pursued, but only to the extent that
such claims are above the Threshold Amount.

(b) Maximum Indemnification. Except as provided in Section 6.3(c), in no event
shall any Indemnifying Party be required to make indemnification payments with
respect to claims based on Sections 6.1(a) or 6.2(a), respectively, in excess of
$15,000,000.

(c) Limitation. The limitations in Sections 6.3(a) and 6.3(b) shall not apply to
any Fundamental Claim, Fraud Claim or Tax Claim, as defined herein. In no event
shall any Indemnifying Party be required to make indemnification payments under
this Agreement in excess of the Total Purchase Price.

(d) Survival. Any claim for indemnification shall survive the Closing until
expiration of the applicable statute of limitations, if any, subject to the
survival periods, if any, set forth in this Section 6.3 with respect to certain
of such claims; provided, however, that any claim for indemnification based upon
any misrepresentation with respect to Sections 3.1, 3.2, 3.3, 3.4, 3.5, 3.7(c),
and 3.24 (“Fundamental Claim”) shall survive indefinitely. In addition, any
claim for indemnification shall survive the applicable termination date, if any,
set forth herein if a party, prior to such termination date, shall have advised
the other party in writing of facts that constitute or may give rise to an
alleged claim for indemnification, specifying in reasonable detail the basis
under this Agreement for such claim.

(i) Representations and Warranties. Any claim for indemnification based on
Section 6.1(a) or Section 6.2(a) other than a claim referred to in Sections
6.3(d)(ii) or 6.3(d)(iii) shall be made during the period from the Closing Date
until the date that is eighteen months after the Closing Date, after which such
date, the Indemnified Parties are foreclosed from making such claims against the
Indemnifying Parties.

(ii) Environmental Claims. Any claim based upon Section 6.1(d), or the breach by
the Seller Parties of the representations and warranties set forth in
Section 3.10 (“Environmental Claims”) may be made at any time prior to the third
anniversary of the Closing Date, after which such date, the Indemnified Parties
are foreclosed from making such claims against the Indemnifying Parties

(iii) Claims Barred Only by the Applicable Statute of Limitations. Any claim
based upon (A) any willful, grossly negligent, fraudulent or intentional
misrepresentation of any Seller contained in this Agreement, any Ancillary
Agreement or any other document, list, exhibit or instrument furnished in
connection herewith or therewith, including any assessment by a taxing authority
alleged to arise from a willful, false or fraudulent intent to evade taxes, or
from any failure to file a return (“Fraud Claim”); or (B) taxes for which the
Seller Indemnifying Parties are required to indemnify Acquiror or from a
misrepresentation of the Seller Parties with respect to Section 3.17 (“Tax
Claim”), may be made until the date that such claim is barred by the applicable
statute of limitations, if any.

(e) Offset. The Acquiror Indemnified Parties shall have the right to set off and
apply against any future payments owed to the Seller Indemnifying Parties or any
of their affiliates under Section 2.7 (Installment Payments), the amount of any
indemnity claims made in good faith by the Acquiror

 

39



--------------------------------------------------------------------------------

Indemnified Parties against the Seller Indemnifying Parties pursuant to the
provisions of this Agreement or any Ancillary Agreement. Any such set-off and
application may be made by an Acquiror Indemnified Party of the amount of any
such indemnity claims and such amounts shall, without further action on the part
of any party, be deemed set off and applied against any future installment
payments described in Section 2.7 as determined by the Acquiror Indemnified
Party. Subject to the following sentence, the Acquiror Indemnified Parties may
pursue recovery against the Seller Indemnifying Parties from other than the
installment payments described in Section 2.7 to the extent that there are or
may be insufficient installment payments (as measured in the following sentence)
to satisfy such claims. The parties agree that any judgment or settlement of any
indemnity claim made by the Acquiror Indemnified Parties under this Article VI
shall be satisfied first by offsetting the amount of such settlement or judgment
against any future payments owed to the Seller Indemnifying Parties or any of
their affiliates under Section 2.7 (Installment Payments) in accordance with
Section 6.3(e); provided, that the amount to be so offset with respect to any
settlement or judgment not due at the time such indemnity claim was made shall
be valued on a present value basis using a discount rate of ten percent.

SECTION 6.4 Defense by the Indemnifying Parties. In connection with any claim
giving rise to indemnity hereunder resulting from or arising out of any claim or
legal proceeding by a Person (other than the Indemnified Parties) solely for
monetary damages in a civil proceeding, the Indemnifying Parties at their sole
cost and expense, may, upon written notice to the Indemnified Parties received
by the Indemnified Parties within 10 Business Days after the Indemnifying
Parties’ receipt of notice of such claim, assume the defense of any such claim
or legal proceeding, provided that the Indemnifying Parties acknowledge in
writing their obligation to indemnify the Indemnified Parties in respect of the
entire amount of all of the claims asserted therein, subject to the indemnity
limitations hereunder . If the Indemnifying Parties assume the defense of any
such claim or legal proceeding, the Indemnifying Parties shall select counsel
reasonably acceptable to the Indemnified Parties to conduct the defense of such
claims or legal proceedings and, at their sole cost and expense (which costs and
expenses shall not be applied against any indemnity limitation hereunder), shall
take all steps necessary in the defense or settlement thereof. The Indemnifying
Parties shall not consent to a settlement of, or the entry of any judgment
arising from, any such claim or legal proceeding, without the prior written
consent of the Indemnified Parties, unless such settlement is solely for
monetary damages and does not involve the admission of wrongdoing by any of the
Indemnified Parties, the Indemnifying Parties admit in writing their liability
to hold the Indemnified Parties harmless from and against any and all Losses
arising out of such settlement and concurrently with such settlement the
Indemnifying Parties pay into court the full amount of all Losses to be paid by
the Indemnifying Parties in connection with such settlement, subject to the
indemnity limitations hereunder. The Indemnified Parties shall be entitled to
participate in (but not control) the defense of any such action, with their own
counsel and at their own expense and shall be entitled to any and all
information or documentation relating thereto; provided, that, if upon the
advice of counsel, there shall exist a potential conflict of interest between
the Indemnified Parties and the Indemnifying Parties or one or more defenses may
be available to the Indemnified Parties that are not available to the
Indemnifying Parties, then, in each such case, the Indemnified Parties shall be
entitled to participate in such defense with their own counsel at the expense of
the Indemnifying Parties. If the Indemnifying Parties do not assume (or continue
to diligently and competently prosecute) the defense of any such claim or
litigation resulting therefrom in accordance with the terms hereof the
Indemnified Parties may defend against such claim or litigation in such manner
as they may deem appropriate, including, but not limited to, settling such claim
or litigation, subject to the consent of the Indemnifying Parties (not to be
unreasonably withheld, delayed or conditioned). The Indemnifying Parties shall
be entitled to participate in the defense of any action by the Indemnified
Parties, which participation shall be limited to contributing information to the
defense and being advised of its status.

SECTION 6.5 Manner of Indemnification. Within 30 calendar days after receipt of
notice by the Indemnifying Parties of a claim by the Indemnified Parties,
subject to the last sentence of Section 6.3(e), the Indemnifying Parties shall
satisfy such claim by the payment of cash to the Indemnified Parties for the
full amount of such claim unless the Indemnifying Parties deliver notice that
they dispute such claim or part thereof within such period.

 

40



--------------------------------------------------------------------------------

SECTION 6.6 Intentionally Omitted.

SECTION 6.7 Exclusive Remedy. The Indemnified Parties agree that indemnification
under this Article VI shall be the exclusive remedy against any Indemnifying
Party for any breaches of any representations, warranties, covenants and
agreements of the parties under this Agreement, the Ancillary Agreements and in
any certificate delivered hereunder or thereunder, except with respect to Fraud
Claims or claims seeking equitable remedies.

SECTION 6.8 Accounts Receivable.

(a) The Seller Indemnifying Parties shall reimburse the Acquiror Indemnified
Parties the amount by which the sum of all accounts receivable of the Companies
reflected in the calculation of Closing Date Net Working Capital (the “Closing
Date Receivables”) exceeds the sum of the amounts collected by the Companies in
satisfaction of such Closing Date Receivables by the later of the due date or
180 days after the Closing Date. Amounts paid “on account” and not designated by
the payor to be paid in satisfaction of specific invoices or clearly
identifiable to specific invoices shall be presumed to have been paid in
satisfaction of the payor’s oldest obligation to the Companies and shall be so
applied on the books of the Companies.

(b) Upon payment to the Acquiror Indemnified Parties by the Seller Indemnifying
Parties for any uncollected Closing Date Receivables pursuant to the terms
hereof, Acquiror or its affiliates, as the case may be, shall assign to the
Seller Indemnifying Parties all of Acquiror’s right, title and interest in and
to such Closing Date Receivables.

SECTION 6.9 Tax Matters.

(a) Tax Returns. The Seller Parties shall prepare, or cause to be prepared, and
shall timely file, or cause to be timely filed, all tax returns of the
Companies, Alcomat, Allied Concrete and any of their Subsidiaries for all
periods ending on or before the Closing Date. Acquiror shall prepare, or cause
to be prepared, and shall timely file, or cause to be timely filed, all tax
returns of the Companies, Alcomat, Allied Concrete and any of their Subsidiaries
for all periods ending after the Closing Date.

(b) Sellers’ Obligations. The Seller Indemnifying Parties shall be responsible
for and pay and shall indemnify and hold harmless the Acquiror Indemnified
Parties with respect to (i) any and all taxes imposed on the Companies, Alcomat,
Allied Concrete and any of their Subsidiaries or for which the Companies,
Alcomat, Allied Concrete and any of their Subsidiaries are liable with respect
to any periods ending on or before the Closing Date, including to the extent
apportioned to such period pursuant to Section 6.9(d), and (ii) any costs or
expenses with respect to taxes indemnified hereunder. Any indemnity required to
be made by the Seller Indemnifying Parties pursuant to this Section 6.9(b) shall
be made within 30 days after the Sellers’ receipt of written notice from
Acquiror.

(c) Acquiror’s Obligations. Except as otherwise provided in Section 6.9(b), from
and after the Closing Date, Acquiror and the Companies shall be solely
responsible for the payment or discharge of all taxes imposed on the Companies,
Alcomat, Allied Concrete and any of their Subsidiaries for (i) all periods
ending after the Closing Date and (ii) any costs or expenses with respect to
taxes indemnified hereunder. Acquiror shall indemnify, defend and hold the
Seller Indemnified Parties harmless from any and all taxes that are Acquiror’s
responsibility pursuant to the immediately preceding sentence. Any indemnity
payment required to be made by Acquiror pursuant to this Section 6.9(c) shall be
made within 30 days after Acquiror’s receipt of written notice from the Sellers.

 

41



--------------------------------------------------------------------------------

(d) Apportionment. For the sole purpose of appropriately apportioning any taxes
relating to a period that includes (but that would not end on) the Closing Date,
Acquiror will, to the extent permitted by applicable Law, elect with the
relevant taxing authority to treat for all purposes the Closing Date as the last
day of a taxable period of the Companies, Alcomat, Allied Concrete and any of
their Subsidiaries. In the case where applicable Law does not permit the
Companies, Alcomat, Allied Concrete and any of their Subsidiaries to treat the
Closing Date as the last day of a taxable period, then for purposes of this
Agreement, the portion of such tax that is attributable to the Companies,
Alcomat, Allied Concrete and any of their Subsidiaries for the part of such
taxable period that ends on the Closing Date shall be (i) in the case of a tax
that is not transaction-based, the total amount of such tax for the full taxable
period that includes the Closing Date multiplied by a fraction, the numerator of
which is the number of days from the beginning of such taxable period to and
including the Closing Date and the denominator of which is the total number of
days in such full taxable period, and (ii) in the case of transaction-based
taxes, including any based on net income, the tax that would be due with respect
to such partial period, if such partial period were a full taxable period,
apportioning income, gain, expenses, loss, depreciation, deductions and credits
equitably based on an interim closing of the books.

(e) Contests. For purposes of this Agreement, a “Contest” is any audit, court
proceeding or other dispute with respect to any tax matter that affects the
Companies, Alcomat, Allied Concrete and any of their Subsidiaries. Unless
Acquiror has previously received written notice from the Sellers of the
existence of such Contest, Acquiror shall give written notice to the Sellers of
the existence of any Contest relating to a tax matter that is the responsibility
of the Seller Indemnifying Parties under Section 6.9(b) within ten days from the
receipt by Acquiror of any written notice of such Contest, but no failure to
give such notice shall relieve the Seller Indemnifying Parties of any liability
hereunder, except to the extent that the Seller Indemnifying Parties are
prejudiced by such failure to give timely notice. Unless the Sellers have
previously received written notice from Acquiror of the existence of such
Contest, the Sellers shall give written notice to Acquiror of the existence of
any Contest for which Acquiror has responsibility within ten days from the
receipt by the Sellers of any written notice of such Contest. Acquiror, on the
one hand, and the Sellers, on the other hand, agree, in each case at no cost to
the other party, to cooperate with the other and the other’s representatives in
a prompt and timely manner in connection with any Contest. Such cooperation
shall include, but not be limited to, making available to the other party,
during normal business hours, all books, records, returns, documents, files,
other information (including, without limitation working papers and schedules),
officers or employees (without substantial interruption of employment) or other
relevant information necessary or useful in connection with any Contest
requiring any such books, records and files. The Sellers shall, at their
election, have the right to represent each of the Company’s interests in any
Contest relating to a tax matter arising in a period ending on or before the
Closing Date, to employ counsel of their choice at their expense and to control
the conduct of such Contest, including settlement or other disposition thereof;
provided, however, that Acquiror shall have the right to consult with the
Sellers regarding any such Contest that may affect either of the Companies ,
Alcomat, Allied Concrete and any of their Subsidiaries or taxes relating to the
BSI Properties for any periods ending after the Closing Date at Acquiror’s own
expense and provided, further, that any settlement or other disposition of any
such Contest may only be with the consent of Acquiror, which consent will not be
unreasonably withheld, delayed or conditioned. Acquiror shall have the right to
control the conduct of any Contest with respect to any tax matter arising in a
period ending after the Closing Date.

(f) Controlling Provisions. In the event of any conflict between the provisions
of this Section 6.9 and any other provisions of this Article VI, this
Section 6.9 shall be controlling with respect to any claim for indemnification
for taxes.

 

42



--------------------------------------------------------------------------------

(g) Transfer Taxes. All city and county documentary, stamp or other transfer
taxes relating to real property resulting from the transactions contemplated by
this Agreement shall be borne and paid equally by the Seller Parties on the one
hand and Acquiror on the other hand.

(h) BSI Properties Tax Apportionment. Any real property taxes imposed with
respect to the BSI Properties for the taxable period that includes the Closing
Date shall be borne by BSI and Acquiror (or its affiliates, including Alleyton),
respectively, based on the proportionate number of days during such period that
the BSI Properties were owned by BSI (which shall include the Closing Date), on
the one hand, and Acquiror (or its affiliates, including Alleyton), on the other
hand.

(i) BSI Properties Roll Back Tax Obligations. To the extent that real property
taxes are owed with respect to the BSI Properties for any taxable period or
portion thereof ending on or prior to the Closing Date solely as a result of
Acquiror or its Affiliates changing the use of the BSI Properties after the
Closing Date such that the BSI Properties fail to qualify for the “open space”
or “agricultural use” real property tax exemptions, such real property taxes
shall be borne and paid by Acquiror or its Affiliates.

ARTICLE VII.

CONDITIONS TO ACQUIROR’S OBLIGATIONS

The obligations of Acquiror hereunder shall be subject to the satisfaction, as
of the Closing Date, of the following conditions (any of which may be waived, in
whole or in part, by Acquiror):

SECTION 7.1 Representations and Warranties; Covenants. The representations and
warranties of the Sellers contained in this Agreement (including the Disclosure
Schedules, as they may have been supplemented or amended in accordance with
Section 5.16, and Exhibits) or any certificate, instrument or other document
delivered to Acquiror in connection herewith shall be true and correct in all
material respects as of the Closing Date as if made on the Closing Date (without
giving effect to any express limitation or qualification in such representations
and warranties as to “materiality,” including the word “material” or “material
adverse effect”); provided that the representations and warranties in Sections
3.1 and 3.2 shall be true and correct in all respects. The Sellers and the
Companies shall have duly performed and complied in all material respects with
all covenants and agreements required by this Agreement to be performed by such
parties at or prior to the Closing Date. Acquiror shall have been furnished with
a certificate of the Seller Representative, dated the Closing Date, certifying
on behalf of such Sellers in such detail as Acquiror reasonably may request to
the fulfillment of the foregoing conditions.

SECTION 7.2 Certain Deliverables. The appropriate Seller, as the case may be,
shall have furnished (or caused to be furnished) Acquiror with the following:

(a) assignments or other transfer documents as may be necessary to convey good
and marketable title to all of the Equity Interests to Acquiror, free and clear
of all Encumbrances and certifying that there are no outstanding options to
acquire any Equity Interests or other ownership interests in the Companies;

(b) duly executed Deeds in the form set forth in Exhibit E (the “BSI Properties
Deeds”) and an ALTA owner’s extended coverage policy of title insurance,
together with any required endorsements, issued by a title company acceptable to
Acquiror (and its lenders) insuring Acquiror’s fee simple interest in the Owned
Property.

(c) the certificates referred to in Section 7.1 regarding fulfillment of closing
conditions;

 

43



--------------------------------------------------------------------------------

(d) certificates as to the good standing of each of the Companies, executed by
the appropriate officials of the State of Texas and of each other state in which
the Companies and any affiliate is qualified as a foreign corporation;

(e) resignations, effective on the Closing Date, of those persons named on
Schedule 7.2(e) who are at the time officers and managers of either of the
Companies;

(f) the minute books, ownership transfer and similar records and entity seals of
each of the Companies;

(g) a certificate of non-foreign status of each of the Seller Parties,
reasonably acceptable to Acquiror, satisfying the requirements of
Section 1.1445-2(b)(2)(i) of the United States Treasury Regulations promulgated
under the Code;

(h) all termination statements and instruments of release, in form and substance
satisfactory to counsel for Acquiror, releasing and discharging all Encumbrances
(other than Permitted Encumbrances) against the Companies, the assets of the
Companies or the BSI Properties or otherwise providing for the release and
discharge of such items upon such terms and conditions as are acceptable to
Acquiror and evidence of the payment or cancellation of all Closing
Indebtedness;

(i) the originals, or copies certified to the satisfaction of Acquiror, of all
Property Leases and Title Documents with respect to the Real Property and
Property Leases with respect to the Leased Property and the usual and customary
documents with respect to the transfer of the Real Property and the Leased
Property;

(j) if the Seller is married, a duly executed Spousal Consent in the form set
forth in Exhibit F (the “Spousal Consent”);

(k) Employment Agreements duly executed by Alleyton and the Company Employees
set forth on Schedule 7.13;

(l) an assignment of the leases set forth on Schedule 7.2(l) to Alleyton;

(m) the Alcomat Title Insurance Policies, from which the Alcomat Title
Objections shall have been removed; and

(n) such other documents relating to the Companies, the Seller Parties, the BSI
Properties, the Equity Interests or the Transactions as Acquiror reasonably may
request.

SECTION 7.3 Material Adverse Change. (a) Since the Balance Sheet Date, (i) there
shall not have been any material adverse change in the business, financial
condition, properties or results of operations of the Companies and the BSI
Properties taken as a whole; provided, however, that the following shall not be
deemed to constitute, and shall not be taken into account in determining whether
there has been, any such material adverse change: (x) general business or
economic conditions and events that do not materially disproportionately affect
the Companies, taken as a whole, as compared to other businesses engaged in the
industry in which the Companies operate and (y) conditions that generally affect
the industry in which the Companies operate that do not materially
disproportionately affect the Companies taken as a whole, as compared to other
businesses engaged in the industry in which the Companies operate (a “Material
Adverse Change”), and (ii) there shall not exist any known fact, event, change
or circumstance that would reasonably be expected to result in a Material
Adverse Change; and (b) Acquiror shall have been furnished with a certificate of
the Seller Representative, dated the Closing Date, to that effect.

 

44



--------------------------------------------------------------------------------

SECTION 7.4 Related Party Advances. On the Closing Date, except for those items
described on Schedule 7.4, all notes payable, accounts receivable, advances,
loans and other amounts owing to the Companies by any officer, employee, Seller,
former member, stockholder or manager and directors shall have been repaid in
full to the Companies.

SECTION 7.5 Legal Proceedings. No Proceeding shall be pending or threatened
before or by any court or Governmental Authority (a) challenging the
Transactions or otherwise seeking damages, or (b) seeking to restrain or prevent
the carrying out of the Transactions or to prohibit or limit the ability of the
Companies, Acquiror or its affiliates, as applicable, to exercise full rights of
ownership of the Equity Interests or the BSI Properties or to operate or control
the assets, property and business of the Companies after the Closing Date.

SECTION 7.6 General Release. The Sellers, the spouses of any Seller Parties who
are married and those officers and members of the Companies as described on
Schedule 7.6 shall have delivered to the Companies a general release,
substantially in the form of Exhibit G, of all claims they may have through the
Closing Date against the Companies.

SECTION 7.7 Illegality. No Governmental Authority shall have enacted, issued,
promulgated, enforced or entered any Law or Order that has the effect of
(a) making the Transactions illegal or otherwise restraining or prohibiting the
consummation of the Transactions or (b) prohibiting or limiting the ability of
Acquiror or its affiliates to exercise full rights of ownership of the Equity
Interests or Acquiror or Alleyton to own, control or operate the BSI Properties
or the Companies to operate or control their assets, property and business after
the Closing Date.

SECTION 7.8 Third Party Consents. The Companies and Acquiror shall have received
to Acquiror’s satisfaction all consents, waivers, approvals, amendments and
authorizations from Government Authorities or other third parties that are
reasonably necessary or desirable under any applicable Law, Permit, license,
agreement, contract or otherwise in connection with the consummation of the
Transactions or to enable the Companies to own and control their assets and
conduct their business after the Closing and Acquiror to own the Equity
Interests and Alleyton to own, control and operate the BSI Properties, including
enjoying the benefits of all such Permits, licenses, agreements or contracts in
all material respects consistent with past practice; including, without
limitation the consents set forth on Schedule 7.8.

SECTION 7.9 HSR Act. Any waiting period (and any extension thereof) under the
HSR Act applicable to the Transactions shall have expired or shall have been
terminated.

SECTION 7.10 Financing. Acquiror and/or its affiliates shall have received the
financing proceeds contemplated by Acquiror to finance the Transaction and the
related fees and expenses.

SECTION 7.11 Indebtedness. The Companies shall have no outstanding Indebtedness
other than Indebtedness to be repaid at Closing and the Companies shall not be
in default of the terms of any loan or credit agreement or other agreement
relating to the Indebtedness either prior to or as a consequence of the Closing
of the Transactions.

SECTION 7.12 Diligence. In consideration of the agreements contained herein,
including the rights of the Sellers and TBGSI under Section 5.16 to supplement
and amend the Disclosure Schedules, and in recognition of the fact that
Acquiror’s due diligence review and consideration of the

 

45



--------------------------------------------------------------------------------

Companies, the BSI Properties and the advisability of the Transactions will
continue after the date hereof with respect to issues and facts both known and
unknown, disclosed (on the schedules hereto or otherwise) and not yet disclosed,
Acquiror shall have completed such review and consideration with respect to all
aspects of the Companies, the BSI Properties and the Transactions, including
without limitation, their respective business, Real Property (and title
thereto), the Owens Property, reserves, environmental condition, legal matters
and any other factors considered by Acquiror, and the results of such review and
consideration shall be satisfactory to Acquiror in its sole discretion. This
discretion may be exercised whether or not there has been any Material Adverse
Change and without regard to considerations of the “materiality” of any issue.

SECTION 7.13 Employment Agreements. Alleyton will have entered into Employment
Agreements in the form of Exhibit I hereto with each of the Company Employees
set forth on Schedule 7.13 (such agreements with such individuals, the
“Employment Agreements”).

SECTION 7.14 Kleimann Lease. Alleyton will have entered into a lease with R.C.
Kleimann, Sr. and Patsy Kleimann for the property informally known as the
Kleimann Property, as more fully described on Schedule 7.14 hereto, and such
lease shall be reasonably satisfactory to Acquiror.

ARTICLE VIII.

CONDITIONS TO THE SELLERS’ OBLIGATIONS

The obligations of the Sellers hereunder shall be subject to the satisfaction,
as of the Closing Date, of the following conditions (any of which may be waived,
in whole or in part, by the Seller Representative in its sole discretion):

SECTION 8.1 Representations and Warranties; Covenants. The representations and
warranties of Acquiror contained in this Agreement (including the Schedules and
Exhibits), or any certificate, instrument or other document delivered by it in
connection herewith, shall be true and correct in all material respects as of
the Closing Date, as if made on the Closing Date (without giving effect to any
express limitation or qualification in such representations and warranties as to
“materiality,” including the word “material” or “material adverse effect”);
provided that the representations and warranties in Sections 4.1 and 4.2 shall
be true in all respects. Acquiror shall have duly performed and complied in all
material respects with all covenants and agreements required by this Agreement
to be performed by Acquiror at or prior to the Closing Date. The Seller
Representative shall have been furnished with a certificate of an appropriate
officer of Acquiror, dated the Closing Date, certifying in such detail as the
Seller Representative reasonably may request to the fulfillment of the foregoing
conditions.

SECTION 8.2 Certain Deliverables. Acquiror shall have furnished (or cause to be
furnished) the Seller Representative with the following:

(a) the certificate referred to in Section 8.1 regarding fulfillment of closing
conditions; and

(b) such other documents relating to Acquiror as the Seller Representative
reasonably may request.

SECTION 8.3 Legal Proceedings. No Proceeding shall be pending or threatened
before or by any court or Governmental Authority challenging the Transactions or
otherwise seeking damages or seeking to restrain or prevent the carrying out of
the Transactions.

 

46



--------------------------------------------------------------------------------

SECTION 8.4 Illegality. No Governmental Authority shall have enacted, issued,
promulgated, enforced or entered any Law or Order that has the effect of making
the Transactions illegal or otherwise restraining or prohibiting the
consummation of the Transactions.

SECTION 8.5 HSR Act. Any waiting period (and any extension thereof) under the
HSR Act applicable to the Transactions shall have expired or shall have been
terminated.

ARTICLE IX.

TERMINATION

SECTION 9.1 Termination. This Agreement may be terminated at any time prior to
the Closing:

(a) by mutual written consent of Acquiror, on the one hand, and the Seller
Representative, on the other hand;

(b) by the Seller Representative or Acquiror if the Transactions shall not have
been consummated by 11:59 p.m. eastern time on January 31, 2014 (and no later
than such time and date, such time and date being materially important to the
parties) (the “Termination Date”); provided, that the right to terminate this
Agreement under this Section 9.1(b) shall not be available if the failure of the
party so requesting termination to comply with its obligations under this
Agreement shall have been the cause of, or shall have resulted in, the failure
of the Transactions to be consummated on or prior to such date;

(c)(i) by the Seller Representative if any of the conditions to the Sellers’
obligations described in Article VIII are not satisfied by the Termination Date
or if satisfaction of such conditions is or becomes impossible and the Seller
Representative has not waived such condition or (ii) by Acquiror if any of the
conditions to Acquiror’s obligations described in Article VII are not satisfied
by the Termination Date or if satisfaction of such conditions is or becomes
impossible and Acquiror has not waived such condition;

(d) by the Seller Representative or the Acquiror in the event that any
Governmental Authority shall have issued an Order or taken any other action
restraining, enjoining or otherwise prohibiting the Transactions and such Order
or other action shall have become final and nonappealable;

(e) by Acquiror, if between the date hereof and the Closing, (i) an event or
condition occurs that is, or is reasonably likely to (A) result in a Material
Adverse Change or (B) be materially adverse to the ability of the Sellers or the
Companies to perform their obligations under this Agreement or any Ancillary
Agreement or to consummate the Transactions, including, without limitation, as a
consequence of any material impediment, interference or delay or (ii) Acquiror
shall determine in its sole discretion that the condition in Section 7.12 will
not be satisfied.

SECTION 9.2 Effect of Termination. In the event of termination of this Agreement
as provided in Section 9.1, this Agreement shall forthwith become void and there
shall be no liability on the part of any party hereto or their respective
affiliates, officers, directors, principals, managers, members or equityholders
with respect to such termination or the Transactions arising under this
Agreement or otherwise whether based on a contract claim hereunder, or
otherwise, unless a party hereto failed to use good faith efforts to satisfy its
covenants and agreements set forth herein, provided, that Section 5.6 relating
to confidentiality, Section 10.2 relating to fees and expenses, Section 10.3
relating to governing law, Section 10.4 relating to notices, Section 10.5
relating to submission to jurisdiction, Section 10.6 relating to entire
agreement, Section 10.12 relating to third-party beneficiaries and this
Section 9.2 shall survive any such termination and remain in effect.

 

47



--------------------------------------------------------------------------------

ARTICLE X.

MISCELLANEOUS

SECTION 10.1 Survival of Representations, Warranties and Covenants. The
covenants, agreements, representations and warranties entered into or made
pursuant to this Agreement shall be continuing and survive the Closing Date for
a period through and including the last day upon which a party may seek
indemnification for a breach of such covenant, agreement, representation or
warranty under Article VI.

SECTION 10.2 Expenses. Except as otherwise provided in this Agreement, each
party shall pay its own expenses in connection with the preparation and
performance of this Agreement and the consummation of the Transactions,
including without limitation all fees and expenses of investment bankers,
financial advisors, legal counsel, independent accountants and actuaries,
whether or not the Closing shall have occurred. If the amount of Transaction
Expenses for which the Companies are held responsible exceeds the amount used in
the calculation of the Closing Date Companies Purchase Price, then the Seller
Parties shall promptly reimburse the Companies or Acquiror for such amount.

SECTION 10.3 Governing Law. This Agreement shall be governed by and construed
and enforced in accordance with the internal, substantive laws of the State of
Delaware, without giving effect to the conflict of laws rules thereof that would
apply the law of another state.

SECTION 10.4 Notices. All notices, consents, requests, instructions, approvals
and other communications provided for herein shall be deemed validly given, made
or served if in writing and delivered personally or sent by certified mail,
postage prepaid, or by overnight courier, or by facsimile, charges prepaid:

(a) if to Acquiror, addressed to:

c/o Summit Materials, LLC

1550 Wynkoop, 3rd Floor

Denver, CO 80202

Attention: Thomas Hill

                Anne Benedict

Facsimile: (202) 339-9517

Gibson, Dunn & Crutcher LLP

200 Park Avenue

New York, NY 10166-0193

Attention: Steven R. Shoemate

Facsimile: (212) 351-5316

(b) if to the Sellers or Seller Representative, addressed to:

P.O. Box 711

Columbus, Texas 78934

Facsimile: (979) 776-3544

 

48



--------------------------------------------------------------------------------

with a copy to (which shall not constitute notice):

Dawn T. Dittmar

P.O. Box 3185

Bryan, Texas 77895

Facsimile: (979) 776-3544

or such other address as shall be furnished in writing by any party to the
others.

SECTION 10.5 Jurisdiction; Agent for Service; Waiver of Jury Trial. Legal
proceedings commenced by the parties hereto or any of their Representatives
arising out of any of the Transactions shall be brought exclusively in the
federal courts, or in the absence of federal jurisdiction in state courts, in
either case in the State of Delaware. The parties hereto irrevocably and
unconditionally submit to the jurisdiction of such courts and agree to take any
and all future action necessary to submit to the jurisdiction of such courts.
The parties hereto irrevocably waive any objection that they now have or
hereafter may have to the laying of venue of any suit, action or proceeding
brought in any such court and further irrevocably waive any claim that any such
suit, action or proceeding brought in any such court has been brought in an
inconvenient forum. Final judgment against the parties hereto in any such suit
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment, a certified or true copy of which shall be conclusive evidence of the
fact and the amount of any indebtedness or liability of the parties hereto
therein described, or by appropriate proceedings under any applicable treaty or
otherwise.

EACH OF THE PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY WAIVES ALL RIGHT TO A
TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS.

SECTION 10.6 Entire Agreement. This Agreement, the Ancillary Agreements and the
schedules, exhibits and other documents and agreements contemplated hereby and
thereby represent the entire agreement among the parties hereto and supersedes
and cancels any prior oral or written agreement, letter of intent or
understanding related to the subject matter hereof or thereof.

SECTION 10.7 Binding Effect. Neither this Agreement nor any right, remedy,
obligation or liability arising hereunder or by reason hereof nor any of the
documents executed in connection herewith may be assigned by operation of Law or
otherwise by any party hereto without the written consent of the other parties
hereto, except that Acquiror shall have the right to assign all or a portion of
its rights and obligations under this Agreement to any affiliate of Acquiror if
such transferee agrees to assume Acquiror’s obligations under this Agreement (it
being understood that no such assignment shall relieve Acquiror of its
obligations hereunder or thereunder). Nothing contained herein, expressed or
implied, is intended to confer upon any Person or entity other than the parties
hereto and their successors in interest and permitted assignees any rights or
remedies under or by reason of this Agreement unless so stated herein to the
contrary.

SECTION 10.8 Amendments; Waivers. Any provision of this Agreement may be amended
or waived if, and only if, such amendment or waiver is in writing and signed, in
the case of an amendment, by the Seller Representative and Acquiror, or in the
case of a waiver, by the party against whom the waiver is sought. Any waiver of
any term or condition shall not be construed as a waiver of any subsequent
breach or a subsequent waiver of the same term or condition, or a waiver of any
other term or condition of this Agreement. The failure of any party hereto to
assert any of its rights hereunder shall not constitute a waiver of any such
rights.

 

49



--------------------------------------------------------------------------------

SECTION 10.9 Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original and all of which
together shall be deemed to be one and the same instrument, and shall become
effective when one or more counterparts have been signed by each of the parties.
This Agreement may be executed by facsimile signature and a facsimile signature
shall constitute an original signature for all purposes.

SECTION 10.10 Severability. In the event any provision, or portion thereof, of
this Agreement is held by a court having proper jurisdiction to be unenforceable
in any jurisdiction, then such portion or provision shall be deemed to be
severable as to such jurisdiction (but, to the extent permitted by Law, not
elsewhere) and shall not affect the remainder of this Agreement, which shall
continue in full force and effect so long as either the economic or legal
substance of the transactions contemplated hereby is not materially varied or is
not affected in any manner materially adverse to any party or such party waives
its rights under this Section with respect thereto in writing. If any provision
of this Agreement is held to be so broad as to be unenforceable, such provision
shall be interpreted to be only so broad as is necessary for it to be
enforceable.

SECTION 10.11 Intentionally Omitted.

SECTION 10.12 No Third-Party Beneficiaries. Nothing in this Agreement, express
or implied, is intended to or shall confer upon any Person, entity, company,
partnership, limited liability company or other unincorporated association other
than the parties and their respective successors and permitted assigns any legal
or equitable right, benefit or remedy of any nature under or by reason of this
Agreement.

SECTION 10.13 Obligations of Holders. Whenever this Agreement requires the
Companies, BSI, CGC, TBGSI or any of their affiliates to take or omit to take
any action, such requirement shall be deemed to also include an undertaking on
the part of the Equityholders to cause (i) the Companies, BSI, CGC, TBGSI or
their affiliates, as the case may be to take or omit to take such action (or, if
such obligation requires the Companies, BSI, CGC, TBGSI or affiliates to act or
omit to act, to cause the Companies, BSI, CGC, TBGSI or their affiliates to act
or omit to act uniformly with respect thereto) and (ii) to the extent necessary
to effectuate the purpose of any such covenant, agreement or obligation, cause
any other affiliate of the Companies, the Equityholders, CGC, TBGSI or BSI to
take or omit to take such action.

SECTION 10.14 Interpretation. Each of the parties acknowledges that it
participated in the drafting of this Agreement and, in the event that any
dispute arises in the interpretation or construction of this Agreement, no
presumption shall arise that any party drafted this Agreement. Whenever a
reference is made in this Agreement to a Section, Article, Exhibit or Schedule
such reference shall be to a Section, Article, Exhibit or Schedule of this
Agreement unless otherwise indicated. The table of contents, table of
definitions and headings contained in this Agreement or in any Exhibit are for
convenience of reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement. All words used in this Agreement
will be construed to be of such gender or number as the circumstances require.
Any capitalized terms used in any Exhibit or Schedule but not otherwise defined
therein shall have the meaning as defined in this Agreement. The word
“including” and words of similar import when used in this Agreement will mean
“including, without limitation,” unless otherwise specified.

SECTION 10.15 Seller Representative.

(a) Each Equityholder hereby appoints Todd Barten as its Seller Representative
(the “Seller Representative”) and Todd Barten accepts such appointment as the
Seller Representative.

 

50



--------------------------------------------------------------------------------

(b) The Seller Representative will serve as the agent and attorney-in-fact for
the Seller Parties to facilitate the consummation of the Transactions, and in
connection with the activities to be performed on behalf of the Seller Parties
under this Agreement and any other related Transaction documents, for the
purposes and with the powers and authority set forth in this Section 10.15,
which will include the full power and authority:

(i) to take such actions and to execute and deliver such amendments,
modifications, waivers, terminations and consents in connection with this
Agreement and the other Transaction documents and the consummation of the
Transactions as the Seller Representative, in his reasonable discretion, deems
necessary or desirable to give-effect to intentions of this Agreement and the
other Transaction documents;

(ii) as the agent and attorney-in-fact of the Seller Parties to enforce and
protect the rights and interests of such Seller Parties and to enforce and
protect the rights and interests of the Seller Parties arising out of or under
or in any manner relating to this Agreement and each other Transaction document
and, in connection therewith, to:

(A) resolve all questions, disputes, conflicts and controversies concerning
(1) the Estimated Purchase Price Calculation Statement and the Final Purchase
Price Calculation Statement and (2) indemnification claims pursuant to
Article VI of this Agreement;

(B) employ such agents, consultants and professionals, delegate authority to
their agents, take such actions and execute such documents on behalf of the
Seller Parties in connection with this Agreement as the Seller Representative,
in his reasonable discretion, deems to be in the best interest of the Seller
Parties;

(C) investigate, defend, contest or litigate any action initiated by an Acquiror
Indemnified Party, or any other Person, against a Seller Party, and receive
process on behalf of any or all Seller Parties in any such claim, action or
investigation and compromise or settle on such terms as the Seller
Representative determines to be appropriate, give receipts, releases and
discharges on behalf of the Seller Parties with respect to any such claim,
action or investigation;

(D) file any proofs, debts, claims and petitions as the Seller Representative
may deem advisable or necessary;

(E) settle or compromise any indemnification claim (pursuant to the terms of
this Agreement) asserted under Article VI of this Agreement;

(F) assume, on behalf of the Seller Parties, the defense of any indemnification
claim (pursuant to the terms of this Agreement) that is the basis of any claim
asserted under Article VI of this Agreement;

(G) file and prosecute appeals from any decision, judgment or award related to
any of the foregoing indemnification claims, actions or investigations, or
others arising in connection with this Agreement it being understood that the
Seller Representative will not have any obligation to take any such actions, and
will not have liability for any failure to take any such action;

(iii) to enforce payment of any other amounts payable to the Seller Parties in
each case on behalf of such Seller Parties, in the name of the Seller
Representative;

 

51



--------------------------------------------------------------------------------

(iv) to waive or refrain from enforcing any right of the Seller Parties arising
out of or under or in any manner relating to this Agreement or any other
Transaction document;

(v) to make, execute, acknowledge and deliver all such other agreements,
guarantees, orders, receipts, endorsements, notices, requests, instructions,
certificates, stock powers, letters and other writings, and, in general, to do
any and all things and to take any and all action that the Seller
Representative, in his sole and absolute direction, considers necessary or
proper or convenient in connection with or to carry out the activities described
above in paragraphs (i) through (iv) and the Transactions;

(vi) to receive payments from Acquiror, other than payment of the Closing Date
Companies Purchase Price, on behalf of and for the Seller Parties and disbursing
such payments to the Sellers in accordance with this Agreement or the Seller
Parties’ interests;

(vii) to establish an escrow for the payment of joint expenses of the Seller
Parties under this Agreement;

(viii) to prepare, review, contest, dispute, negotiate, resolve, or otherwise
act in connection with the Estimated Purchase Price Calculation Statement;

(ix) to negotiate, settle, adjust, contest, dispute, resolve or otherwise deal
with any investigations, audits, reviews, contests, disputes or claims of any
tax authorities arising out of or related to the Companies’ or their affiliates’
tax returns or taxes;

(x) to inspect, review, examine or copy, or authorize representatives to do so,
the books or records of the Acquiror, the Companies or their affiliates as
permitted by this Agreement; and

(xi) collect, compromise, settle, receive, factor or negotiate, or prosecute,
defend, settle or compromise any legal actions to collect, any Closing Date
Receivables.

(c) All decisions, actions, consents, instructions and communications by the
Seller Representative shall be binding upon the Seller Parties and no Seller
Party shall have the right to object to, dissent from, protest or otherwise
contest the same.

(d) The Acquiror is entitled to rely exclusively upon all decisions, actions,
consents, instructions or communications of the Seller Representative under this
Agreement as the decisions, actions, consents, instructions or communications of
the Seller Parties. The Acquiror (i) need not be concerned with the authority of
the Seller Representative to act on behalf of the Seller Parties appointing such
Seller Representative, (ii) will not be held liable or accountable in any matter
for any action taken in accordance with any decision, action, consent,
instruction or communication of the Seller Representative and (iii) will not be
held liable or accountable in any manner for any act or omission of the Seller
Representative in such capacity.

(e) Each Seller Party makes, constitutes and appoints Todd Barten such Person’s
true and lawful attorney-in-fact for and in such Person’s name, place, and stead
and for its use and benefit, to prepare, execute, certify, acknowledge, swear
to, file, deliver or record any and all agreements, instruments or other
documents, and to take any and all actions, that are within the scope and
authority of the Seller Representative provided for in this Section 10.15. The
grant of authority provided for in this Section 10.15 is coupled with an
interest and is being granted, in part, as an inducement to the parties to enter
into this Agreement and is irrevocable and will survive the death, incompetency,
bankruptcy or liquidation of any Seller Party and will be binding on any
successor thereto.

 

52



--------------------------------------------------------------------------------

(f) If Todd Barten becomes unable to perform his responsibilities as the Seller
Representative under this Agreement or resigns from such position, Perry Glen
Shepard will automatically be appointed to replace Todd Barten as the Seller
Representative, and if Perry Glen Shepard becomes unable to perform his
responsibilities as Seller Representative under this Agreement or resigns from
such position, the Seller Parties shall be entitled to elect a new Seller
Representative by a vote of the Seller Parties holding a majority of the Equity
Interests at the date hereof. Notice of such appointment shall be sent to the
Acquiror and until such notice is received, the Acquiror shall be entitled to
rely on the-decisions, actions, consents,-instructions and communications of the
prior Seller Representative. Any former Seller Representative will be entitled
to the same indemnification rights and protection from liability provided to a
then-serving Seller Representative with regard to any actions taken while
serving as the Seller Representative.

(g) For purposes of obtaining consent from the Seller Representative, the
Acquiror may rely on documents executed in multiple counterparts, the signatures
of each individual appointed as the Seller Representative need not appear on the
same counterpart and delivery of an executed counterpart signature page by
facsimile or portable document format (.PDF) is as effective as executing and
delivering such signature page in the presence of the other parties to this
Agreement.

SECTION 10.16 Compensation; Exculpation.

(a) In dealing with this Agreement and any other instruments, agreements or
documents relating thereto, and in exercising or failing to exercise all or any
of the powers conferred upon the Seller Representative, (i) the Seller
Representative will not assume any, and will incur no, responsibility whatsoever
to any Seller Party by reason of any error in judgment or other act or omission
performed or omitted under this Agreement or in connection with this Agreement
or any other transaction document, unless the Seller Representative’s error in
judgment, act or omission constitutes gross negligence or willful misconduct;
(ii) the Seller Representative will be entitled to rely on the advice of
counsel, public accountants or other independent experts experienced in the
matter at issue, and any error in judgment or other act or omission of the
Seller Representative pursuant to such advice will in no event subject the
Seller Representative to liability to any Seller Party unless by the Seller
Representative’s gross negligence or willful misconduct; and (iii) the Seller
Representative will be entitled to indemnification from and be held harmless by
the Seller Parties, jointly and severally, appointing such Seller Representative
against any loss, expense (including reasonable attorneys’ fees) or other
liability arising out of his service as a Seller Representative under this
Agreement, other than for harm directly caused by the Seller Representative’s
fraudulent act.

(b) All of the immunities and powers granted to the Seller Representative under
this Agreement will survive the Closing or any termination of this Agreement.

SECTION 10.17 Accredited Investor Representations. As of the date hereof, the
Major Sellers have executed and delivered the Accredited Investor certification
in the form set forth on Exhibit H hereto.

(Signature Page Follows)

 

53



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed by the parties hereto
as of the day and year first written.

 

SUMMIT MATERIALS, LLC By:   /s/ Michael Brady Name: Michael Brady Title:
Executive Vice President

 

[Signature Page to Acquisition Agreement]



--------------------------------------------------------------------------------

ALLEYTON RESOURCE CORPORATION By:   /s/ Todd Barten   Name:   Todd Barten  
Title:   President

 

COLORADO GULF, LP By: TEXAS CGC, LLC, its General Partner By:   /s/ Todd Barten
  Name:   Todd Barten   Title:   Managing Member

 

TEXAS CGC, LLC By:   /s/ Todd Barten   Name:   Todd Barten   Title:   Managing
Member

 

BARTEN SHEPARD INVESTMENTS, LP By: TBGSI CORP., its General Partner By:   /s/
Todd Barten   Name:   Todd Barten   Title:   President

 

TBGSI CORP. By:   /s/ Todd Barten   Name:   Todd Barten   Title:   President

 

EQUITYHOLDERS: By:   /s/ Todd Barten   Name:   Todd Barten

 

By:   /s/ Glen Shepard   Name:   Glen Shepard

 

[Signature Page to Acquisition Agreement]



--------------------------------------------------------------------------------

EQUITYHOLDERS: By:   /s/ Johnny Cook   Name:   Johnny Cook

 

By:   /s/Steve Rhodes   Name:   Steve Rhodes

 

By:   /s/ Frank Bantle, Sr.   Name:   Frank Bantle, Sr.

 

[Signature Page to Acquisition Agreement]